Exhibit 10.30

About this SPD

 

This is the summary plan description (SPD) for the Verizon Management Pension
Plan and the Verizon Enterprises Management Pension Plan. Each plan is a pension
plan subject to federal law under the Employee Retirement Income Security Act of
1974 (ERISA) and its subsequent amendments. This SPD is based on plan provisions
effective January 1, 2002. This SPD replaces previous summary materials for
pension plans for active eligible management employees of the former Bell
Atlantic and former GTE participating companies.

Note: If you are an employee of Verizon Hawaii Inc. or GTE Export Corporation,
this SPD does not describe how your benefits are determined and paid. You will
be provided with separate summary materials describing your benefits under the
plan.

This SPD is for active eligible employees of participating companies who, as of

January 1, 2002, had 10 or more years of net credited service. For this purpose,
“net credited service” means net credited service under the terms of a pension
plan maintained by a former Bell Atlantic company or accredited service under
the terms of a pension plan maintained by a former GTE company.

In this SPD:

 * The “plan” refers either to the Verizon Management Pension Plan or to the
   Verizon Enterprises Management Pension Plan in which you are eligible to
   participate. (No one is eligible to participate in both of the plans.)
   
   
 * “Verizon” refers to Verizon Communications Inc.
   
   
 * The “plan sponsor” refers to the Verizon Corporate Services Group Inc. for
   the Verizon Management Pension Plan and to the Chesapeake Directory Sales
   Company for the Verizon Enterprises Management Pension Plan.
   
   
 * The “company” refers to the plan sponsor and other participating business
   units in a particular plan.
   
   
 * “Verizon affiliates” refers to companies that are owned 80% or more by
   Verizon.
   
   
 * The term “salaried” generally refers to employees who are also called
   “management” employees.
   
   
 * The term “hourly” includes both “associates” and non-bargaining unit hourly
   employees.
   
   
 * “You” or “your” refers to the covered employee, retiree, spouse or designated
   beneficiary, except when the context indicates otherwise.

Verizon Management Pension Plan   3/2002


--------------------------------------------------------------------------------

For more information
If you have questions about the plan or need additional information after
reading this material, log on to Your Benefits Resources Web site or call the
Verizon Benefits Center (see page 2 for details). The Web site and the
interactive voice response (IVR) system are available 24 hours a day, seven days
a week. Representatives are available to answer your questions from 8:00 a.m. to
6:00 p.m., Eastern time Monday through Friday (excluding holidays). See “Benefit
resources” on page 2 for more information.

Your eligibility for, and the amount of, your plan benefits, if any, will be
determined by the terms of the plan. Every effort has been made to ensure the
accuracy of the information included in this SPD, which is based on the plan
provisions in effect on January 1, 2002. If, however, there is a discrepancy
between the information contained in this SPD and the official plan document,
the plan document will govern. All terms of the plan are legally enforceable.
Copies of the plan document will be available upon written request to the
Verizon Benefits Center at the address provided in the Administrative
information section of this SPD (see page 60).

Changes to the plan
While Verizon and the plan sponsor expect to continue the plan indefinitely,
Verizon and the plan sponsor, by action of the board of directors of either
company or delegates of either board, also reserve the right to amend, modify,
suspend, terminate or partially terminate the plan at any time, at their
discretion, with or without advance notice to participants, subject to
applicable law.

Upon termination or partial termination of the plan, the accrued benefits of
each participant affected by the termination or partial termination (as
determined by the plan administrator) shall become fully vested to the extent
funded. Upon termination of the plan, no further benefits are earned, and no
increases in previously earned benefits will occur by reason of future service
or compensation.

In the event the plan is terminated in full, plan assets will be allocated,
after payment of plan expenses for administration or liquidation, to pay
benefits accrued to the date of termination, to the extent and in the order
required by section 4044 of ERISA and the terms of the plan. After all
liabilities of the plan have been satisfied, remaining assets are distributed to
the company, unless the plan termination occurs within five years of a change in
control, as discussed on page 55.

_______________
Your Benefits Resources™ is a registered trademark of Hewitt Associates LLC.

 

Verizon Management Pension Plan   3/2002

--------------------------------------------------------------------------------

If the plan is terminated, you will generally receive benefits at retirement age
or, if appropriate, by an earlier distribution, with benefits distributed either
in the form of cash or in the form of an annuity contract issued by an insurance
company. See page 59 for a discussion of Pension Benefit Guaranty Corporation
(PBGC) benefit guarantees that may apply if the plan is terminated.

As a matter of prudent business planning, Verizon is continually reviewing and
evaluating various proposals for changes in its benefit programs. Because of the
need for confidentiality, such proposals are not evaluated below high levels of
management. Verizon employees below such levels and retirees do not know whether
Verizon will or will not adopt any future changes and/or new benefit programs.
Unless and until Verizon formally announces such changes, no one is authorized
to give assurances that such changes will or will not occur.

 

Verizon Management Pension Plan   3/2002

--------------------------------------------------------------------------------

Contents

Highlights Introduction 1 Benefit resources 2   Your Benefits Resources 2   The
Verizon Benefits Center 2   Your password 3 Participation 4   If you’ve been
re-employed or you transfer to the plan 5   Special eligibility rules 5   When
active participation ends 5 How your pension grows Benefit formulas 7   How the
cash balance formula works 7     Your opening account balance 8   Pay credits 8
    Definition of “eligible earnings” 9     Differences in pay credits for
Verizon Connected Solutions Inc 10   Interest credits 10   Pay + interest
credits 11     Example: how an account grows 11   Unconverted annuity benefits
11   How the Highest Average Pay formula works 12   Determining Highest Average
Pay formula benefits at earlier payment ages 12   Examples 14     An example of
a Highest Average Pay calculation 14     Examples of the Rule of 75 15    
Examples of benefit reductions under the Rule of 75 15     Examples of benefit
reductions when the Rule of 75 is not met 15     Examples of the Rule of 73 16  
  Example of benefit reductions under the Rule of 73 16   If you’re eligible for
the former Bell Atlantic modified former pension formula (MFPF) 17   If you’re
eligible for the former GTE social security integration formula 18     Social
security integration level 18     Determining social security integration
formula benefits at earlier payment ages 19     Reductions for benefits under
other pension plans 19     Effect of in-service payment 19     Other special
rules that may apply 19   Which formula will be best for you? 19   Federal
limits on benefit amounts 20   Keeping track of your pension 20

 

Verizon Management Pension Plan i 3/2002




--------------------------------------------------------------------------------

How benefits are paid Payment of your benefit 22   Vesting 22   When pension
payments can start 22   In-service payment option 23   Requesting your pension
payment 23   Forms of payment at a glance 24     Standard forms of payment 25  
  Optional forms of payment 25   Estimating the amount of your annuity 28   How
your cash balance account is converted to an annuity 28     Example: single life
annuity 29     Example: joint and 50% surviving spouse annuity 29    
Calculating a lump-sum benefit from the Highest Average Pay formula (or other
annuity formula) 29     Converting a single life annuity to another form of
annuity payment 30   How taxes affect your pension 30     Ten percent penalty
tax 30     Direct rollovers 31     Participant rollovers 31     Annuity or
installment payments for 10 or more years 32   If you die before your pension
commencement date 33     Form and timing of payment for preretirement death
benefit 33     Naming a beneficiary for your preretirement death benefit 34    
Changing your beneficiary 34 How service is counted Details about service 35  
Types of service 35     Vesting service 35     Net credited service (NCS) 36    
Pension accrual service 36 If you become disabled 38 If you are rehired after a
break in service 39     If you had an accrued benefit but did not receive
payments 40     If you return to work after receiving payments 40 If you
transfer to or from eligible employment 42   If you were a former hourly
employee in an hourly pension plan and you become an eligible employee under the
Verizon Management Pension Plan 42   If you were a former hourly employee in an
hourly pension plan and you become an eligible employee in the Verizon
Enterprises Management Pension Plan   If you were previously a participant in
another cash balance plan 43   If you’ve transferred to a position as an hourly
employee 44   If you’ve transferred to a position as a salaried employee with no
pension plan 44 Bell System portability 45     Eligibility 45     If you’ve
transferred from a portability company 46     Special vesting rules 46    
Waiver of portability 46


Verizon Management Pension Plan ii 3/2002


--------------------------------------------------------------------------------

    Transfers of pension liabilities from this plan to another plan 46    
Employees of non-portability companies 47 Details about the MFPF The modified
former pension formula benefit 48   Eligibility 48   How the MFPF benefit is
calculated 49     Some important definitions 49   Determining MFPF benefits at
earlier payment ages 50   Payment options 51   How your benefit may be offset 52
Administrative information Introduction 53 Additional information 54   If you
divorce or separate 54   How benefits could be reduced, lost, suspended or
delayed 54   Change in ownership or control 55   Top-heavy rules 55   Claims and
appeals procedures 56   Pension Benefit Guaranty Corporation (PBGC) 59   Rights
of participants and beneficiaries under ERISA 60     Receive information about
your plan benefits 60     Prudent actions by plan fiduciaries 61     Enforce
your rights 61     Assistance with your questions 62   Plan information 62    
Plan sponsor 62     Plan administrator 63     Plan funding 63     Plan
identification 63     Plan year 64     Agent for service of legal process 64  
Participating companies 64


Verizon Management Pension Plan iii 3/2002


--------------------------------------------------------------------------------

Highlights

--------------------------------------------------------------------------------

Introduction

 

The plan provides competitive benefits that help you work toward financial
security in retirement.

 * You are generally eligible to participate in the plan if you’re a salaried,
   regular full-time or regular part-time employee of a participating company or
   an hourly employee whose plan participation is authorized by a collective
   bargaining agreement.
   
   
 * Participation is automatic on the day you become an eligible employee. You do
   not have to enroll in the plan.
   
   
 * If you had at least 10 years of net credited service (see page 35) as of
   January 1, 2002, the plan will pay a benefit based on the formula that
   provides the most value to you: the cash balance formula or the Highest
   Average Pay formula. Benefits based on alternate formulas may also be
   available to you.
   
   
 * The company makes contributions to the pension fund to fund all benefits –
   there is no cost to you for this benefit.
   
   
 * You are vested in the plan when you have at least five years of vesting
   service (see page 35) or if you are employed at normal retirement age (see
   page 22).
   
   
 * If you are vested, you can receive benefits from the plan at any time after
   you leave the company and all Verizon affiliates.
   
   
 * You can receive your benefit as a single lump sum or in various types of
   annuities.
   
   
 * The plan pays a death benefit to your spouse or designated beneficiary if you
   die before benefits begin.
   
   

Verizon Management Pension Plan 1 3/2002

 

--------------------------------------------------------------------------------

Benefit resources

 

In order to provide you with flexibility, convenience and ease of use, Verizon
offers you two ways of accessing your pension benefits information.

Your Benefits Resources
The Verizon Benefits Center offers a state-of-the-art Web site called Your
Benefits Resources, which gives you the tools you need to manage your pension
benefits efficiently, effectively and conveniently. Your Benefits Resources is
available 24 hours a day, Monday through Saturday and from 1:00 p.m. to
midnight, Eastern time on Sunday. You can access Your Benefits Resources Web
site via the Internet at http://resources.hewitt.com/verizon.

Use this secure, password-protected site to:

 * Learn the value of your cash balance account.
   
   
 * Model the value of your Highest Average Pay formula benefit.
   
   
 * Estimate your future benefit under all formulas available to you as a lump
   sum or an annuity.
   
   
 * Determine whether you’re vested in the plan.
   
   
 * Update your beneficiary designations.
   
   
 * Change Your Benefits Resources password.

From time to time, additional tools will be added to Your Benefits Resources Web
site to help you better manage your benefits.

The Verizon Benefits Center
Using one toll-free telephone number, you can connect to the Verizon Benefits
Center, as well as other Verizon benefit providers. To contact the Verizon
Benefits Center, call Verizon Benefits Connect at 1-866-998-8777 and press “1.”

The Verizon Benefits Center offers an interactive voice response (IVR) system to
provide you with benefits information. The IVR system is available 24 hours a
day, Monday through Saturday and from 1:00 p.m. to midnight, Eastern time on
Sunday.

 

Verizon Management Pension Plan 2 3/2002

 

--------------------------------------------------------------------------------

You can also speak with a benefits representative if you have questions about
your pension. Benefits representatives are available to help you Monday through
Friday from 8:00 a.m. to 6:00 p.m., Eastern time.

If you are hearing-impaired, contact Verizon Benefits Connect through the relay
service of your choice. These telephone numbers are located in your local
telephone directory. Since connecting with Verizon Benefits Connect is
toll-free, you incur no telephone charges when using a relay service.

Your password
If you are a current Verizon employee, you have already established a “password”
to use when accessing the Verizon Benefits Center. If you are a new hire, you
will receive a password with your new hire benefits materials. Your password is
used to identify you and is confidential, so your privacy is protected and your
information is kept secure. Your Benefits Resources Web site and the IVR use the
combination of your password and social security number to verify your identity.
You or any person calling on your behalf will need to know your password in
order to obtain information about your benefits from Your Benefits Resources Web
site or the Benefits Center.

If you want to change your password or if you have forgotten your password and
want to request a new one, you can do so on Your Benefits Resources Web site, or
by calling the Verizon Benefits Center and following the IVR instructions.

[page3.gif]
 * Changing your password. If you know your current password and simply want a
   new one, you can change it via Your Benefits Resources Web site or the IVR
   system and the change is effective immediately.
   
   
 * Requesting a new password when you have forgotten your current password. If
   you cannot remember your password, you can request a new password via Your
   Benefits Resources Web site or the IVR system. Your request will go to the
   Verizon Benefits Center where a new password will be assigned to you. Your
   new password will be mailed to your home address – you should receive it
   within seven to 10 business days. Until you receive your new password, you
   will not be able to access Your Benefits Resources Web site, and you will not
   be able to get personalized information or conduct transactions using the IVR
   system. Additionally, Verizon Benefits Center representatives will only be
   able to answer general questions about your benefits.

Remember, you can get help online if you forget your password by setting up a
“hint.” Just log on to the site, enter your social security number, choose the
“hint” feature and you will get help in remembering your password.

 

Verizon Management Pension Plan 3 3/2002

 

--------------------------------------------------------------------------------

Participation

 

You are an eligible employee participating in the plan with both the cash
balance and Highest Average Pay formulas if you had at least 10 years of net
credited service (see page 35) as of January 1, 2002 * and you are:

[page4.gif]
 * A salaried, regular full-time or regular part-time employee of a
   participating company (see page 64).
   
   
 * An hourly employee of a participating company who is covered by a collective
   bargaining agreement that provides for participation in this plan.
   
   
 * An hourly employee covered by a collective bargaining agreement who is
   temporarily promoted to a regular salaried position with a participating
   company for one or more years.

You begin to participate in the plan on your first day of work as an eligible
employee, as described above –there is no waiting period. Participation in the
plan is automatic; you don’t have to complete any forms to begin participation.

You are not an eligible employee participating in the plan if you are:
 * A term employee.
   
   
 * An hourly employee in “temporary promotion” status for less than one year.
   
   
 * Any other hourly employee (unless you are an hourly employee whose bargaining
   agreement provides for participation in the plan, as noted above).

_______________


* If you are a represented employee of Verizon Connected Solutions Inc. and you
are participating in the plan under your collective bargaining agreement, you
are not eligible for benefits under the Highest Average Pay formula, even if you
had 10 or more years of credited service as of January 1, 2002.

 

Verizon Management Pension Plan 4 3/2002

--------------------------------------------------------------------------------

 * An employee in a division or unit that has been designated by the company as
   nonparticipating.
   
   
 * A leased employee.
   
   
 * An employee of a temporary agency providing services to the company.
   
   
 * An independent contractor or consultant or other individual who is not
   initially classified as an employee by the company.
   
   
 * An individual working for the company under a contract or agreement that
   specifies that the individual is not eligible to participate in the plan.

Note: If a court, the Internal Revenue Service or any other enforcement
authority or agency finds that an individual excluded from the definition of
eligible employee included in this section should be treated as an eligible
employee of a participating company, such individual is nonetheless expressly
excluded from the definition of eligible employee and is expressly ineligible
for benefits under the plan.

If you’ve been re-employed or you transfer to the plan
If you’ve been re-employed by the company or you have transferred from a
noncovered hourly position or another Verizon affiliate, you’re eligible for the
plan on your first day of work as an eligible employee. See pages 39-41 for more
information.

Special eligibility rules
There are special eligibility rules that apply for employees of other companies.

Employees of Verizon Technologies Inc., Federal Network Systems LLC or BBNT
Solutions LLC who participated in the plan prior to being employed by those
affiliates are eligible for the plan through May 31, 2004. Thereafter, they are
no longer eligible.

When active participation ends
You are a plan participant as long as you have a vested benefit in the plan that
has not been paid to you in full.

You stop earning benefits under the plan when your status as an eligible
employee, and thus your active participation, ends. You are no longer an
eligible employee on the earliest of the date you:

 * Leave the company and all Verizon affiliates,
   
   
 * Have a status change that makes you an ineligible employee,
   
   
 * Die or

Verizon Management Pension Plan 5 3/2002

--------------------------------------------------------------------------------

 * Become a participant in another Verizon affiliate’s pension or cash balance
   plan. If you transfer companies and are eligible to participate in another
   Verizon affiliate’s pension or cash balance plan, your participation in this
   plan will end as of the date of your transfer, and your participation in the
   new plan will begin immediately (or, if later, when you meet any service
   eligibility requirements for that plan). Depending on the Verizon affiliate
   and/or position to which you transfer, your pension benefit under the plan
   may transfer to your new plan. See pages 40 and following for more
   information.

 

Verizon Management Pension Plan 6 3/2002

--------------------------------------------------------------------------------

How your pension grows

--------------------------------------------------------------------------------

Benefit formulas

 

As an eligible employee with at least 10 years of net credited service (see page
35) as of January 1, 2002, you accrue benefits under both the cash balance
formula and the Highest Average Pay formula. In addition:

 * If you’re a former Bell Atlantic employee eligible for a benefit under the
   modified former pension formula (MFPF), your benefit as of December 31, 2001
   under that formula will also be calculated to determine which benefit of all
   formulas available to you provides the highest value. See “The modified
   former pension formula benefit” on page 48 for more information.
   
   
 * If you’re a former GTE employee who had an accrued benefit under a management
   pension plan maintained by a former GTE company as of December 31, 2001, you
   will also accrue benefits under the alternative social security integration
   formula until May 31, 2004. See page 18 for more information.

When you retire or leave the company with a vested benefit, your benefit will be
based on the formula that provides the highest value to you.

Note: If you are a represented employee of Verizon Connected Solutions Inc. and
you are participating in the plan under your collective bargaining agreement,
you are not eligible for benefits under the Highest Average Pay formula, even if
you had 10 or more years of net credited service as of January 1, 2002.

How the cash balance formula works
Under the cash balance formula, you have a cash balance account in the plan.
Your cash balance account has a specific opening balance amount as of January 1,
2002. After that, pay credits and interest credits are added to your cash
balance account at the end of every calendar month, as long as you are an
eligible employee. Interest credits continue to be credited every month after
you cease to be eligible until your benefit is paid to you. You make no
contributions to the plan.

 

Verizon Management Pension Plan 7 3/2002

 

--------------------------------------------------------------------------------

Your opening account balance
If you are an eligible employee on January 1, 2002, the amount of your opening
account balance depends on which pension plan you participated in before January
1, 2002:

If you participated in… Here’s your opening balance… A former Bell Atlantic cash
balance pension plan Your balance in that cash balance plan as of the end of
business on December 31, 2001 continued in the plan effective January 1, 2002 A
former GTE management pension plan

Verizon created an opening account balance for you as of January 1, 2002
approximating what your account would have been if you had participated in the
Verizon plan since your date of hire (or your adjusted service date, as
appropriate)

The calculation started with your current pay (up to the annual limit of
$200,000) and estimated historical pay, assuming past pay increases of 4% per
year. Then pay credits and interest credits (assuming 6% interest per year) were
determined using your estimated historical pay. The opening balance can never be
less than the present value of your accrued benefit as of December 31, 2001
under the GTE formula payable to you at age 65

Because your opening balance is based on assumptions, it will differ from what
your opening balance would have been if Verizon had done a “true” calculation
based on your actual pay history and actual interest rates. For more information
about how your opening balance was calculated and to view your account balance,
log on to Your Benefits Resources Web site (see page 2)

If you’re hired on or after January 1, 2002, your opening account balance will
be $0. If you are rehired on or after January 1, 2002, your opening account
balance will also be $0, unless you have a cash balance account from prior
participation in this plan or a former Bell Atlantic cash balance plan that has
not been distributed to you.

Pay credits
Pay credits are added to your account on a monthly basis. Pay credits are a
dollar amount determined as a percentage of your eligible earnings for the month
based on your total points. Points used for determining pay credit percentages
are the total of your age and net credited service (see page 35) counted in
years, months and days, then rounded down to the nearest whole number of years.
Your pay credit points are determined each January 1 and remain the same for the
entire year. As your points increase in future years, the pay credit percentage
you receive may increase, as shown in the chart below, until you reach the
maximum pay credit percentage.

Age + service = points   Pay credit percentage   Fewer than 35 points 4% 35 to
49 points 5% 50 to 64 points 6% 65 or more points 7%



Verizon Management Pension Plan 8 3/2002


--------------------------------------------------------------------------------

Definition of “eligible earnings”
In general, your eligible earnings include your base salary or wages, sales
commissions and sales bonuses that are designated as benefits-eligible,
short-term incentive pay (excluding senior managers’ short-term incentives for
pay credits), differentials, premiums, single-sum merit payments, temporary
increases in pay for temporary promotions, corporate profit sharing awards and
any back pay awards.

For a full-time salaried employee, your base salary is your highest salary rate
for the month. For a part-time employee, actual base compensation is used.   For
any unpaid absence for which you earn pension accrual service (see page 35), you
will be deemed to have eligible earnings equal to your monthly base pay rate in
effect immediately before the absence. If you are paid on a commissions basis,
this “deemed” rate will be increased by the monthly average of your commissions
for the 12-month period immediately before your absence.   Any eligible earnings
that are paid to you after you leave the company and all Verizon affiliates will
also be taken into account when calculating your pay credits, as long as:     —
You were an active participant in the plan as of your termination date.   — The
payment is made on or after January 1, 2002.   — The eligible earnings are paid
either in the plan year in which you terminate employment or in the following
plan year.   — The payment is not attributable to your employment with Verizon
Connected Solutions Inc. as an employee who is covered by a collective
bargaining agreement.   Eligible earnings do not include overtime, employee
performance awards or any other type of compensation that is not listed above.
In addition, except as noted starting on page 12 for purposes of the Highest
Average Pay formula, eligible earnings generally do not include pay for periods
while you are not an eligible employee participating in the plan.   Federal law
limits the amount of eligible earnings that may be taken into account in any
year. This limit is adjusted for inflation and is $200,000 in 2002.

Example: determining pay credits
Elena is a regular, salaried employee. On January 1 of the current year, she is
38 years and 6 months of age (38.5), with 12 years and 3 months of service
(12.25) and 50 points (38.5 + 12.25= 50.75 rounded down to 50). As indicated in
the pay credit percentage chart on page 8, with 50 points, Elena’s cash balance
account receives pay credits equal to 6% of her monthly pay each month of the
year. If Elena’s monthly pay is $5,000, $300 (6% x $5,000 = $300) would be
credited to her cash balance account at the end of each month of the current
year.

Verizon Management Pension Plan 9 3/2002

 

--------------------------------------------------------------------------------

Differences in pay credits for Verizon Connected Solutions Inc.
If you are an employee of Verizon Connected Solutions Inc. who is covered by a
collective bargaining agreement providing for participation in the plan, your
pay credit percentages are slightly different from what is indicated on the
chart on the previous page. Your pay credit percentages are determined from the
following chart:

Age + service =
points Pay credit
percentage Fewer than 35 points 4% 35 to 49 points 4.5% 50 to 64 points 5% 65 or
more points 5.5%

Interest credits
Interest credits are added to your cash balance account on a monthly basis,
before pay credits are added. The monthly interest credit is calculated by
multiplying your account balance at the end of the applicable prior month by
one-twelfth of the annual interest credit rate. The annual interest credit rate
is the average annual yield on U.S. Treasury Securities with a constant maturity
of one year, plus 1%. However, the annual interest credit rate under the plan
may not exceed the rate under the Internal Revenue Code for determining the
present value of pension benefits (the “IRC Rate”). The IRC Rate is currently
the average annual yield on 30-year Treasury bonds.

The interest credit rate is adjusted quarterly, based on market rates for the
second month of the prior quarter. Rates are published by the Federal Reserve.
For example, in 2002, interest was credited for the months of January, February
and March based on the November 2001 rate of 3.18%, as shown below:

Second month of
prior quarter 1-year Treasury
securities rate 1-year rate plus
1 percentage
point 30-year
Treasury bond
rate Rate applicable
for interest
credits November 2001 2.18% 3.18% 5.12% 3.18%

The interest rate for the second quarter of 2002 will be based on the February
rate; the interest rate for the third quarter will be based on the May rate; and
the rate for the fourth quarter will be based on the August rate.

Verizon Management Pension Plan 10 3/2002

 

--------------------------------------------------------------------------------

Pay + interest credits
Example: how an account grows
Assume that William has an account valued at $10,000 and has 61 points for
determining pay credits. The following example shows how his account can grow
with pay and interest credits if his annual base pay is $50,000 and he receives
a 10% bonus in March each year.

Date Interest credits1 Pay
credits Account
balance 12/31/02     $10,000.00 1/31/03 $26.50 $250.00 $10,276.50 2/28/03 $27.23
$250.00 $10,553.73 3/31/03 $27.97 $550.00 $11,131.70

1 Assumes 3.18% annual interest credit rate ÷ 12 and rounded to five decimal
places. This equals a monthly interest credit rate of .00265.
[page11.gif]

Unconverted annuity benefits
You may have an unconverted annuity benefit under the plan if:

 * You were rehired after the applicable cash balance conversion date for the
   former Bell Atlantic, NYNEX or GTE management pension plans and you had an
   accrued benefit under one of those plans that was not previously cashed-out
   (see page 40);
   
   
 * The accrued benefit you earned under an hourly pension plan maintained by a
   Verizon affiliate has been transferred to the plan (see page 42); or
   
   
 * The accrued benefit you earned under a traditional pension plan maintained by
   a portability company has been transferred to the plan (see page 45).

Your unconverted annuity benefit will not be converted to a cash balance account
and will be expressed in the form of a single life annuity payable beginning on
your normal retirement date (see page 22). If you have an unconverted annuity
benefit, your plan benefit will equal the greatest of the combined value of your
unconverted annuity and cash balance formula benefits, your Highest Average Pay
formula benefit and, if applicable, your MFPF or social security integration
formula benefit.

 

 

 

Verizon Management Pension Plan 11 3/2002

 

--------------------------------------------------------------------------------

Your unconverted annuity benefit will generally be adjusted for payment prior to
your normal retirement date, according to the terms of the plan in which the
unconverted annuity benefit was earned.

How the Highest Average Pay formula works
The Highest Average Pay formula provides a benefit payable in the form of a
single life annuity beginning on your normal retirement date (that is, the first
day of the month following the month in which you reach normal retirement age –
see page 22). The Highest Average Pay formula has two components.

1. Until January 1, 2008, here’s how the Highest Average Pay formula works:

1.35%
x
Your average annual compensation
x
All your years of pension accrual service (see page 35)

2.  Starting January 1, 2008, the Highest Average Pay formula will be modified
to determine your benefit as follows:

The benefit you have earned up to January 1, 2008
+
1.35% x your annual eligible earnings in 2008
+
1.35% x your annual eligible earnings in 2009
+
1.35% x your annual eligible earnings in 2010

…and so on.

Determining Highest Average Pay formula benefits at earlier payment ages
If you are vested, you can receive benefits from the plan at any time after you
leave the company and all Verizon affiliates (see page 22). Regardless of when
you take a distribution, the benefit payable to you under the cash balance
formula is based on the value of your cash balance account at the time of
distribution. However, since the Highest Average Pay formula determines a single
life annuity benefit payable on your normal retirement date, the benefit amount
must be adjusted if payment is to begin earlier than your normal retirement
date.

This adjustment to the Highest Average Pay formula benefit generally reduces the
benefit to take into account the longer period over which a benefit starting at
an earlier date will be paid. Please note that if the benefit is adjusted, the
adjustment applies for the entire period over which the benefit is paid.

Verizon Management Pension Plan 12 3/2002

 

--------------------------------------------------------------------------------

 

If you start payment at your normal retirement date. If you start payment of
your pension on your normal retirement date, the single life annuity calculated
for you under the Highest Average Pay formula is not reduced.   If you meet the
Rule of 75. You meet the Rule of 75 if your age (in completed years and months)
and your years and partial years of net credited service (see page 35) of at
least 15 years total at least 75 points when you terminate employment with the
company and all Verizon affiliates. If you meet the Rule of 75 and you are at
least age 55 when your pension begins, the single life annuity calculated for
you under the Highest Average Pay formula is not reduced. If you meet the Rule
of 75 but begin your pension before age 55, the single life annuity benefit is
reduced by 3% for each year your benefit begins before age 55 (that’s .25% per
month), with a maximum reduction of 18%.   If you’re involuntarily separated for
business reasons and you meet the Rule of 73.   You meet the Rule of 73 if your
age (in completed years and months) and your years and partial years of net
credited service of at least 15 years total at least 73 points when you
terminate employment with the company and all Verizon affiliates. If you meet
the Rule of 73, two types of pension reductions can apply:     — If you begin
your pension benefits before age 55 but after you “age in” to 75 points, your
single life annuity benefit is reduced 3% per year (.25% per month) for each
year you are under age 55, to a maximum of 18%, as described above for the Rule
of 75.      To eliminate this reduction, you may wait until you reach age 55 to
begin benefits.     — If you begin pension benefits before you “age in” to 75
points, your pension is reduced:      – First, by applying the reduction
described in the bullet above as if you had reached the age at which you would
have “aged-in” to 75 points (freezing your service at termination); and      –
Second, by applying an actuarial reduction of .6% per month for each month you
begin your benefits before reaching 75 points. The maximum reduction for this
purpose is 14.4%. (To eliminate this second reduction, you can wait to “age in”
to the Rule of 75 before taking the pension benefit.)

If your pension is subject to this two-step reduction, your single life annuity
benefit is multiplied by 100% minus the first reduction, and that reduced single
life annuity benefit is then multiplied by 100% minus the second reduction. For
example, if you would “age in” to 75 points at age 54 and you start your benefit
while you are still two years from reaching 75 points, your single life annuity
benefit is multiplied by 97% (100% - 3%) for the first reduction, and that
reduced benefit is multiplied by 85.6% for the second reduction (100% - 14.4%) .
Thus, your single life annuity benefit would be multiplied by 83.03%, meaning
there is a 16.97% overall reduction.

Verizon Management Pension Plan 13 3/2002


--------------------------------------------------------------------------------

 

If you’re disabled. If you have at least 15 years of net credited service and
you’re considered disabled under the plan, the single life annuity calculated
for you under the Highest Average Pay formula is not reduced. You are considered
disabled under the plan if you are eligible to receive disability benefits under
Verizon’s Long-Term Disability Income Protection Plan (but not the former Bell
Atlantic LTD plan), or would be eligible to receive disability benefits under
the Verizon LTD Plan if you had been participating.     If you otherwise start
payment before your normal retirement date. If you start your pension before
your normal retirement date, you don’t meet the Rule of 75 or the Rule of 73 and
you are not disabled, the single life annuity calculated for you under the
Highest Average Pay formula will be actuarially reduced for each month you start
your benefit prior to your normal retirement date. In this situation, the amount
your pension is reduced is significantly greater than the amount a pension is
reduced if you meet the Rule of 75. For more information on early payment of a
vested pension when you don’t meet the Rule of 75, please call the Verizon
Benefits Center.

Examples
The following examples provide more information about how the single life
annuity calculated under the Highest Average Pay formula is adjusted when
payment begins before your normal retirement date.

An example of a Highest Average Pay calculation
Eduardo is eligible for a benefit under the Highest Average Pay formula and
decides to retire January 1, 2011, when he will have 27 years of pension accrual
service and net credited service. He will be age 57 at retirement, so he will
meet the Rule of 75 (see page 13) and will qualify for an unreduced pension. For
this example, let’s assume that as of January 1, 2008, Eduardo will have 24
years of pension accrual service, and the average of his highest five years of
pay will be $65,000. His annual benefit earned to January 1, 2008 under the
Highest Average Pay formula will therefore be:

1.35% x $65,000 x 24 = $21,060

Also, assume Eduardo’s pay is $68,000 in 2007, and it increases by 4% each year
for 2008, 2009 and 2010, so that his pay in those years is $70,720, $73,549 and
$76,491, respectively. His additional pension benefits for those years will be
approximately:

2008: 1.35% x $70,720 =    $955
2009: 1.35% x $73,549 =    $993
2010: 1.35% x $76,491 = $1,033
Total added:                     $2,981

So Eduardo’s annual pension under the Highest Average Pay formula will be
$21,060 + $2,981 = $24,041.

His monthly pension will be $24,041 / 12 = $2,003 in the form of a single life
annuity payable beginning on January 1, 2011.

Verizon Management Pension Plan 14 3/2002

 

--------------------------------------------------------------------------------

Examples of the Rule of 75
The following examples show how the Rule of 75 applies to various employees at
termination:

Maria   Carl   Maria’s age: 50 years 3 months Carl’s age: 48 years 8 months
Maria’s years of service: 26 years 5 months Carl’s years of service: 26 years 11
months Maria’s total points: 76 years 8 months Carl’s total points: 75 years 7
months Maria meets the Rule of 75 because her total points are at least 75, and
she has 15 years of service Carl meets the Rule of 75 because his total points
are at least 75, and he has 15 years of service John Louise John’s age: 55 years
7 months Louise’s age: 62 years 9 months John’s years of service: 19 years 4
months Louise’s years of service: 12 years 5 months John’s total points: 74
years 11 months Louise’s total points: 75 years 2 months John does not meet the
Rule of 75 because his total points are not at least 75, even though he has more
than 15 years of service Louise does not meet the Rule of 75 because she does
not have 15 or more years of service, even though she has 75 points


Examples of benefit reductions under the Rule of 75
Assume the following employees all have earned an annual single life annuity
benefit of $30,000 under the Highest Average Pay formula when they retire, all
have met the Rule of 75, but they retire and begin benefits at different ages.
Here’s how the 3% benefit reductions will affect their pension:

Name Age Percentage reduction Benefit amount Alexandra 57 and 3 months 0%
$30,000 Brian 55 and 6 months 0% $30,000 Charlie 54 and 1 month 2.75% $29,175
Danielle 53 and 9 months 3.75% $28,875 Evelyn 52 and 4 months 8% $27,600 Fred 51
and 11 months 9.25% $27,275 Gerry 50 and 2 months 14.5% $25,650 Howard 49 and 10
months 15.5% $25,350 Irene 48 and 5 months 18% $24,600


Examples of benefit reductions when the Rule of 75 is not met
The chart below shows how benefits are reduced if an employee leaves the company
with a vested benefit, doesn’t meet the Rule of 75 (or the Rule of 73 for
involuntary separations), and starts benefits before the employee’s normal
retirement date. Assume the annual Highest Average Pay single life annuity
benefit for each person would be $30,000 at the normal retirement date.

Verizon Management Pension Plan 15 3/2002

 

--------------------------------------------------------------------------------

Name Age when benefit begins Percentage reduction Benefit amount Alexandra 60
33.3% $20,010 Brian 55 58.3% $12,510 Gerry 50 73.7% $ 7,890 Mary 45 82.0% $
5,400 Steven 40 87.3% $ 3,810 Vicky 35 91.0% $ 2,700


Examples of the Rule of 73
The following examples show how the Rule of 73 applies at termination:

 * If you’re age 48 and two months with 25 years and three months of service,
   you will meet the Rule of 73.
   
   
 * If you’re age 56 and one month with 17 years and six months of service, you
   will meet the Rule of 73.
   
   
 * If you’re age 46 and two months with 25 years and three months of service,
   you will not meet the Rule of 73 because your age plus service does not total
   at least 73.
   
   
 * If you’re age 59 and nine months with 14 years and one month of service, you
   will not meet the Rule of 73 because you do not have 15 years of service,
   even though you have 73 points.

Example of benefit reductions under the Rule of 73
The following example shows reductions to the Highest Average Pay Formula single
life annuity benefit if you’re involuntarily separated in 2002 for business
reasons and meet the Rule of 73, but you start benefits before reaching age 55
and without aging into the Rule of 75. Assumptions:

 * You’re age 50 with 23 years of service (so you have 73 points); at age 52,
   you’ll have 75 points,
   
   
 * Your service is frozen on your termination date, but your age continues to
   increase points until you reach 75 and
   
   
 * The average of your highest consecutive 60 months of pay is $60,000.



Verizon Management Pension Plan 16 3/2002



--------------------------------------------------------------------------------

Calculation of annual amount of single life annuity if you begin benefits at age
55 or later

A Highest average pay x service x 1.35%
$60,000 x 23 x 1.35% =
$18,630


Calculation of annual amount of single life annuity if you begin benefits now

B Number of complete months between projected age at 75 points and age 55 x .25%
[55 - (50 + 2)] x 12 = 36 months
36 months x .25% = 9.0%


C 1 – B or 1-9.0% = 91.0%


D Age 65 single life annuity x reduction factor for early retirement before age
55
$18,630 x 91%=
$16,953


E Number of complete months between benefit commencement date and 75 points x
.6%
(75 points - 73 points = 2 points) x 12 = 24 months
24 months x .6% = 14.4%     F 1 – E or 1-14.4% = 85.6%     G Single life annuity
reduced for benefit commencement before 75 points [D x F] =
$14,512



Calculation of annual amount of single life annuity if you begin at age 52

H Number of completed months between deferred age and 55 x .25%
(55 - 52) x 12 = 36 months
36 months x .25% = 9% I 1 - H or 1-9.0% = 91%

J Age 55 and up single life annuity x reduction factor for early retirement
before age 55 [A x I] =
$16,953

If you’re eligible for the former Bell Atlantic modified former pension formula
(MFPF)
You may be eligible for an MFPF benefit if you’re a former Bell Atlantic
employee, you had at least 15 years of net credited service as of September 1,
1999 and you had a period of active participation in one of Verizon’s Bell
Atlantic cash balance plans. If you’re eligible for the MFPF benefit, you will
receive the greatest of your cash balance formula benefit, the Highest Average
Pay benefit or an MFPF benefit generally frozen as of December 31, 2001. See
“The modified former pension formula benefit” on page 48 for more information.


Verizon Management Pension Plan 17 3/2002

 


--------------------------------------------------------------------------------



If you’re eligible for the former GTE social security integration formula
If you’re a former GTE employee who had an accrued benefit under a management
pension plan maintained by a former GTE company as of December 31, 2001, you
will also accrue benefits under the alternative social security integration
formula until May 31, 2004. This formula calculates a single life annuity
payable on your normal retirement date as follows:

1.15% x your average annual compensation (see page 11) up to the social security
integration level
+
1.45% x your average annual compensation over the social security integration
level 
x
your years of pension accrual service (see page 35) through May 31, 2004



However, for employees for whom the social security integration formula provides
the highest benefit on May 31, 2004, the plan provides for benefit increases
after May 31, 2004. The single life annuity calculated for you as of May 31,
2004 under the social security integration formula will be increased by adding
to it a single life annuity benefit calculated under the Highest Average Pay
formula based on your service as an eligible employee after May 31, 2004 only.

[page18.gif]

Social security integration level
This is the 35-year average of annual social security taxable wage bases for a
worker

reaching age 65 in the calendar year you terminate employment with the company
and all Verizon affiliates, rounded to the next lower multiple of $100. The wage
bases are the highest amounts the government uses each year to determine social
security taxes. The social security integration level generally changes each
year as the social security wage base increases. Once you retire or leave the
company and all Verizon affiliates with a right to a pension benefit under the
social security integration formula, future increases in the social security
integration level will not affect your pension benefit calculated under this
formula, whether or not payments have started.

 




 

 

 

Verizon Management Pension Plan 18 3/2002

--------------------------------------------------------------------------------

Determining social security integration formula benefits at earlier payment ages
The social security integration formula, like the Highest Average Pay formula,
provides a single life annuity benefit payable beginning on your normal
retirement date. The single life annuity benefit under the social security
integration formula is adjusted for payment before normal retirement date in the
same manner as the Highest Average Pay formula benefit is adjusted for early
payment.

Reductions for benefits under other pension plans
Your plan benefit may be reduced to take into account benefits you have earned
under other pension plans in certain situations. For example, your pension
benefit under the plan will generally be reduced by pension benefits that you
have earned:

 * Under a pension plan of another Verizon affiliate for a period of service for
   which you also earned benefits under the plan;
   
   
 * Under the plan, if those benefits were transferred to a pension plan
   maintained by another company as the result of a corporate divestiture prior
   to your being rehired by the company; or
   
   
 * Under the plan of a portability company, if you received a lump-sum payment
   of those benefits and have agreed that your plan benefit will be reduced for
   those benefits as a condition for having prior service recognized under the
   portability rules (see page 45).

Effect of in-service payment
If you are a former GTE employee who has received an in-service payment of your
pension from the plan or a former GTE management pension plan under the early
payment program (see page 23), your benefit at your later termination of
employment under the Highest Average Pay formula, the cash balance benefit
formula or the former GTE social security integration formula will be calculated
based only on the benefits you earn from your employment as an eligible employee
after the December 31 with respect to which your early payment is determined.

Other special rules that may apply
If you were previously a participant in the GTE Sylvania Pension Plan for
Salaried

Employees, the Contel System Pension Plan or the Contel Savings Plan, certain
special rules may apply to you. Please contact the Verizon Benefits Center (see
page 2) if you would like more information.

Which formula will be best for you?|
The Highest Average Pay formula keeps growing as you continue to work, using a
different calculation method starting in 2008. In addition, you’ll continue to
receive pay and interest credits under the cash balance formula. You may also be
eligible to have benefits calculated under the former Bell Atlantic MFPF or the
former GTE social security integration formula. When you leave the company and
all Verizon affiliates, you will receive the benefit payable under the formula
that provides the highest benefit to you.

Verizon Management Pension Plan 19 3/2002

 

--------------------------------------------------------------------------------

Generally speaking, the formula that will provide the highest benefit for you
will depend on when you leave the company:

If you meet the Rule of 75 (see page 13) when you leave the company… The Highest
Average Pay formula (as modified) will likely provide the highest benefit for
you If you don’t meet the Rule of 75 when you leave the company… The cash
balance formula will likely provide the highest benefit for you

In every case, your benefits will be calculated under all the formulas available
to you when you apply for retirement. You will see the results of the benefit
calculations, and you will receive the highest benefit available to you.

Federal limits on benefit amounts
The Section 415 limits of the Internal Revenue Code govern the maximum amount
that can be paid to a participant from qualified pension plans. If you are
affected by these limits, you will be notified.

Keeping track of your pension
You can monitor your pension online through Your Benefits Resources Web site
(see page 2 for the eWeb and Internet URLs) or by calling the Verizon Benefits
Center’s interactive voice response (IVR) system or speaking with a Verizon
Benefits Center representative (see page 2 for the telephone number). Because
you can view your cash balance account, model your Highest Average Pay benefit
online and request a printed statement at any time, you will not receive
quarterly statements showing your pension value. Use the Web site or call the
Verizon Benefits Center to use these resources:

 

Verizon Management Pension Plan 20 3/2002




--------------------------------------------------------------------------------

What you can do    Your Benefits Resources Web site The Verizon Benefits Center
IVR system Verizon Benefits Center representatives Learn your current cash
balance formula balance X X X Model the value of your Highest Average Pay
benefit X Only if it is highest available X Print or request a statement of your
pension value X X X Learn the value of your MFPF or social security integration
benefit Only if it is more valuable than the cash balance formula Only if it is
the highest benefit available to you X Find out if you’re vested X X X Request a
projection of your estimated pension benefit as a lump sum or an annuity X X X
Request a distribution package when you’re ready to receive your pension benefit
X Not available X Request a password (you’ll use the same password for all your
transactions through the Verizon Benefits Center) X X X Request a beneficiary
designation form X Not available X Estimate your future benefit X X X

 

Verizon Management Pension Plan 21 3/2002




--------------------------------------------------------------------------------

How benefits are paid

--------------------------------------------------------------------------------

Payment of your benefit

 

You’re eligible to receive the pension you earn under the plan if you are vested
when you leave the company and all Verizon affiliates.

Vesting
You’re vested in your pension after you complete five years of vesting service
(see page 35) or if you are employed by the company or a Verizon affiliate when
you reach normal retirement age. If you are a former Bell Atlantic employee, you
will generally reach normal retirement age at age 65. If you are a former GTE
employee or a new employee, you will reach normal retirement age on the later
of:

 * Your 65th birthday or
   
   
 * The earlier of the date you complete five years of vesting service or your
   fifth anniversary of plan participation.

Once vested, you own, or have a nonforfeitable right to, a pension based on the
formula that provides the highest value to you. If you leave the company and all
Verizon affiliates or die before you become vested, you will forfeit your entire
pension benefit.

When pension payments can start
If you are vested, you may generally start your pension on a pension
commencement date that is the first day of any month after you leave the company
and all Verizon affiliates. However, if you continue to work after your normal
retirement age and you have a vested pension benefit, payments will begin on
January 1 of the year following the year you reach age 70-1/2, even if you are
still working.

When you leave the company:

If the present value of the highest pension amount available to you under all
formulas that apply is $3,500 or less, you will receive a lump-sum cashout as
soon as possible after you leave. You may not elect a later pension commencement
date.   If the present value of your pension is greater than $3,500, you will
need to choose whether to:     — Receive your pension immediately as a lump sum,
    — Begin receiving your pension immediately as a monthly annuity (any one of
several types of annuities may be elected) or a combination annuity and lump-sum
payment or     — Defer payment of your pension to any later date, up to your
normal retirement date.  

Verizon Management Pension Plan 22 3/2002

 

--------------------------------------------------------------------------------

If you choose to defer payment, your benefit under the cash balance formula will
continue to receive interest credits until you receive payment. The value of the
single life annuity payable at your normal retirement date under the Highest
Average Pay formula (or any other annuity formula) will not change, but your
payout may vary depending on your age and service at termination, the date you
begin benefits and the form of payment you select. Fluctuating interest rates
also will change the amount of the annuity payable under the cash balance
formula and the lump-sum value of your benefit under the Highest Average Pay
formula (or any other annuity formula).

In-service payment option
If you are a former GTE employee who was eligible for a one-time in-service
payment under the early payment program of a former GTE management pension plan,
you may take an in-service payment under the plan if you have not previously
done so. Please refer to the materials you were provided when the early payment
program was originally introduced or call the Verizon Benefits Center for more
information.

Requesting your pension payment
When you’re ready to receive your pension, go to Your Benefits Resources Web
site or call the Verizon Benefits Center and speak with a representative to
request a pension distribution package. This package contains an estimate of
your benefit under all the formulas available to you and shows the end results
of the calculations, including the one that will provide the highest value to
you, as well as the forms you need to complete.

The package is valid for three months from the date you receive it. If you don’t
return the forms in the package within three months, you must request a new
package if you want to receive payment, and you will have to choose another
pension commencement date.

Once the Verizon Benefits Center is notified of your termination date from
payroll, payment will be made as soon as administratively possible after you
request it – normally within 60 days. If you elect to receive payment as a lump
sum and your cash balance amount is higher, interest on your cash balance
lump-sum amount will be calculated through the end of the month prior to the
actual payment date. If the Highest Average Pay formula (or any other annuity
formula) is higher, your lump sum will be calculated as of your pension
commencement date, and if the actual payment is made after your pension
commencement date, you will receive interest from your pension commencement
date. If you elect to receive an annuity, your payment will be retroactive to
your pension commencement date. You will not receive interest on the annuity
payment as long as you receive payment within three months of your pension
commencement date.

Verizon Management Pension Plan 23 3/2002

 

--------------------------------------------------------------------------------

Forms of payment at a glance
The following forms of payment are available under all formulas provided through
the plan:

Form of payment Frequency of
payment Recipient Payment amount details Standard forms of payment

If you are single
Single life annuity Monthly You Payable for your lifetime only If you are
married
Joint and 50%
surviving spouse
annuity
Monthly
You and your
surviving spouse
Payable for your lifetime and to your surviving spouse after your death; your
spouse (if surviving) receives 50% of the monthly amount you were receiving
Optional forms of
payment 1
Lump-sum payment Once You Payment of your entire pension in a single sum Single
life annuity Monthly You Payable for your lifetime only Joint and 33-1/3%,
50%, 66-2/3% or
100% surviving
beneficiary annuity Monthly You and your designated beneficiary Payable for your
lifetime and after your death; your beneficiary (if surviving) receives the
percentage you elected of the monthly amount you were receiving Pop-up joint and
50%, 75% or
100% survivor
annuity Monthly You and your designated beneficiary Payable for your lifetime
and after your death, your beneficiary (if surviving) receives the percentage
you elected of the monthly amount you were receiving; if you outlive your
beneficiary, your benefit increases to the monthly amount provided under the
single life annuity option if notice of your beneficiary’s death is timely (see
page 26) 5- or 10-year
period certain
and life annuities Monthly You and your designated beneficiary Payable for your
lifetime and after your death if you die before receiving 5 or 10 years of
payments, depending on which you elect, your beneficiary will receive any
remaining payments for the 5- or 10-year period

 

Verizon Management Pension Plan 24 3/2002

 

--------------------------------------------------------------------------------

Form of payment Frequency of
payment Recipient Payment amount details Combination
annuity and
lump-sum
payment Once for the
lump-sum
portion; monthly
for the annuity
portion You and your
designated
beneficiary Payable in a combination of any
annuity option plus a lump-sum
payment, with the lump-sum
amount to be specified in
increments of 10% but limited to
50% of the total value

1 If you are married when you start your pension benefit payment, you will need
your spouse’s written, notarized consent to elect any form of payment other than
the standard form (joint and 50% surviving spouse annuity) or a joint and
66-2/3% or 100% surviving spouse annuity.

Standard forms of payment
Federal law requires the plan to pay your pension benefit in the standard form
of payment, unless you choose an optional form of payment. The standard forms
are as follows:

 * If you’re not married, a single life annuity. With a single life annuity, you
   receive monthly payments for your lifetime only. When you die, payments end.
   
   
 * If you’re married, a joint and 50% surviving spouse annuity. With a joint and
   50% surviving spouse annuity, you receive reduced monthly payments for your
   lifetime. If your spouse outlives you, he or she will receive monthly benefit
   payments, beginning with your death, for the rest of his or her lifetime
   equal to 50% of the amount you were receiving.

Optional forms of payment
The plan also offers several optional forms of payment. The different payment
options provide equivalent pension benefit value. However, lump-sum amounts will
vary based on fluctuations in interest rates and your age at payment. Annuity
amounts will vary based on the option you select, interest rates and your age
and your spouse’s or designated beneficiary’s age. If you’re married, your
spouse must give written, notarized consent to any optional form of payment
other than a joint and 66-2/3% or 100% surviving spouse annuity.

Alternately, you can request distribution of your pension benefits in more than
one form – a lump sum and one of the annuity alternatives. Each of these
alternative forms of distribution is described in greater detail below.

Lump-sum payment
With a lump-sum payment, you receive payment of your entire accrued benefit in a
single payment. The amount payable to you in a lump-sum payment will equal the
greatest of:

 * The amount of your cash balance account as of your pension commencement date,
   plus any unconverted annuity benefit (see page 11) converted to a lump sum
   using the plan’s actuarial factors.
   
   
 * Your Highest Average Pay formula benefit, converted to a lump sum using the
   plan’s actuarial factors.



Verizon Management Pension Plan 25 3/2002

--------------------------------------------------------------------------------

 * Your benefit (if any) under the MFPF or former GTE social security
   integration formula, converted to a lump sum using the plan’s actuarial
   factors.

See page 29 for more information on the plan’s actuarial factors for converting
single life annuity benefits to lump sums.

Annuity forms of payment
With an annuity payment, you receive monthly payments for your life and,
depending on the form of payment you elect, your beneficiary may receive
payments for a period of time after you die. The amount payable to you in an
annuity form of payment will be based on the largest single life annuity payable
to you under any applicable plan formula as of your pension commencement date.
(For a description of the benefits payable in the form of a single life annuity
from your unconverted annuity benefit or under the Highest Average Pay formula,
the social security integration formula or the MFPF, see pages 11, 12, 18, and
48, respectively. See page 28 for details regarding the conversion of your cash
balance account to a single life annuity benefit.)

Joint and 33-1/3%, 50%, 66-2/3% or 100% surviving beneficiary annuity
With a joint and surviving beneficiary annuity, you receive monthly payments for
your lifetime that are less than the single life annuity payments you are
otherwise entitled to receive. The amount of the reduction depends on whether
you elect a 33-1/3%, 50%, 66-2/3% or 100% annuity for your beneficiary and the
ages of you and your beneficiary. The higher the percentage you select, the more
your annuity will be reduced – in order to provide a larger benefit for your
beneficiary after your death. You choose an individual beneficiary to receive
benefits after your death.

If your beneficiary is living when you die, he or she will receive monthly
benefit payments for the rest of his or her lifetime equal to the percentage you
elected based on the amount you were receiving. If your beneficiary dies before
you, benefits end at your death.

Limits on survivor annuities
If you designate a beneficiary other than your spouse and you are more than 24
years older than your beneficiary, you may not elect a joint and 66-2/3% or
joint and 100% survivor annuity.

If you designate a beneficiary other than your spouse and you are more than 10
years older than your beneficiary, you may not elect a joint and 100% survivor
annuity.

Pop-up joint and 50%, 75% or 100% survivor annuity
With a pop-up joint and survivor annuity, you receive monthly payments for your
lifetime that are less than the single life annuity payments you are otherwise
entitled to receive. The amount of the reduction depends on whether you elect a
50%, 75% or 100% annuity for your beneficiary and the ages of you and your
beneficiary. The higher the percentage you select, the more your annuity will be
reduced – in order to provide a larger benefit for your beneficiary after your
death.

Verizon Management Pension Plan 26 3/2002

 

--------------------------------------------------------------------------------

You may choose your spouse or another beneficiary. If your beneficiary outlives
you, he or she will receive monthly benefit payments for the rest of his or her
lifetime equal to 50%, 75% or 100% of the amount you were receiving.

If your beneficiary dies before you, your monthly payments will be restored (pop
up) to the higher level of a single life annuity. Because this benefit is more
valuable than the joint and 50% or 100% survivor annuities without the pop-up
feature, your monthly annuity is lower up to your beneficiary’s death. The
increase to a single life annuity amount will generally be effective in the
month following your beneficiary’s death. However, if you notify the benefits
administrator of your beneficiary’s death more than one year after death occurs,
the increase will apply only to months after your notification is received.

Limits on pop-up annuities

If you designate a beneficiary other than your spouse and you are more than 19
years older than your beneficiary, you may not elect a pop-up joint and 75% or
joint and 100% survivor annuity.

If you designate a beneficiary other than your spouse and you are more than 10
years older than your beneficiary, you may not elect a pop-up joint and 100%
survivor annuity.

Period certain and life annuities

Five- or 10-year period certain and life annuities pay you a fixed monthly
pension for your lifetime, and guarantee that if you die before you receive 5 or
10 years of payments (depending on which you elect), any remaining payments for
the 5- or 10-year period will be made to your beneficiary.

The annuity amount is reduced because of the 5- or 10-year guarantee. This
reduction stays in effect for as long as the annuity is paid – either to you or
to your beneficiary.

Combination annuity and lump-sum payment

This option gives you the benefit of both types of payments. You take a portion
of your accrued benefit as a lump-sum payment and receive the remainder in any
of the standard or optional annuity payment forms. You may choose any of the
distribution combinations of lump sum and annuity shown in the chart below:

Percentage of account paid as: Lump-sum
payment Monthly annuity 10% 90% 20% 80% 30% 70% 40% 60% 50% 50%

 

Verizon Management Pension Plan 27 3/2002




--------------------------------------------------------------------------------

Both the lump-sum portion and the annuity portion of the accrued benefit must
have the same pension commencement date. See page 25 for more on receiving a
lump-sum payment. Be sure to read “How taxes affect your pension” on page 30 and
talk to your tax advisor to find out the implications of lump-sum payments.

Other forms of payment, as provided for in prior plans, may be available for any
portion of your benefit that has been transferred from a pension plan of another
Verizon affiliate, an acquired company or an interchange company. Call the
Verizon Benefits Center for more information if you believe you were in one of
these plans.

Estimating the amount of your annuity
For the cash balance formula, your online statement shows your benefit as a lump
sum as it grows over the years. You can also use the Web site to find out what
that converts to as a monthly annuity payment, or you can call the Verizon
Benefits Center and use the IVR or speak with a representative for a projection
of your account.

The annuity amount payable based on your cash balance account can vary up or
down based on your age and the interest rates in effect when you start to
receive payments. Once you begin receiving your annuity, subsequent changes to
the quarterly interest rate do not affect the amount of your monthly payment.

Your pension benefit under the Highest Average Pay formula is shown as a single
life annuity, but you can also model other forms of payment online.

How your cash balance account is converted to an annuity
Your cash balance account is first converted to a single life annuity based on
your age as of your pension commencement date, your assumed life expectancy and
an interest rate equal to the rate used under the Internal Revenue Code to
determine the present value of pension benefits (the “IRC Rate”). The IRC Rate
is currently the average annual yield on 30-year Treasury bonds. For plan
purposes, the IRC Rate used is the rate for the second month before the calendar
quarter in which your pension commencement date occurs (or, if your pension
commencement date is the first day of a calendar quarter, the rate for the
second month before the prior quarter is used). This interest rate is updated
quarterly in the same way the interest credit rate is updated.

The amount of a single life annuity will vary based on your age. The younger you
are, the smaller your monthly payment will be because the value of your cash
balance account is spread out over your longer life expectancy. The amount will
also vary based on the interest rate in effect when you choose to begin your
payments. A higher interest rate means a larger monthly payment for you. A lower
interest rate means a relatively smaller monthly payment.

Verizon Management Pension Plan 28 3/2002

 

--------------------------------------------------------------------------------

Example: single life annuity
Bill and Maria each have a cash balance formula benefit of $200,000, and both
plan to retire. Bill is age 58, and Maria is age 52. The following chart shows
how their monthly single life annuity amounts vary based on age and the interest
rate.

Participant     Monthly payment if interest rate is:                       Age
5% 6% 7% Bill 58 $1,226.68 $1,349.04 $1,474.13 Maria 52 $1,107.84 $1,233.10
$1,361.46

Example: joint and 50% surviving spouse annuity
Albert and Edith are both age 60, and both have account balances that provide a
$2,500 monthly single life annuity. However, their spouses aren’t the same age.
The following chart shows the values of the joint and 50% surviving spouse
annuity, based on the different ages of their spouses. These conversion factors
are based on the plan’s actuarial tables and do not change with the quarterly
interest rate changes. The same conversion factor tables are used for all
beneficiaries.

Other beneficiaries (see “Naming a beneficiary for your preretirement death
benefit” on page 34) are eligible.

      Participant Ages   Conversion
factor Monthly amount payable to:     Participant     Spouse Single life annuity
Joint and 50%
surviving spouse
annuity     Participant Spouse (after
participant’s
death) Edith 60 65 $2,500.00 .9620 $2,405.00 $1,202.50 Albert 60 49 $2,500.00
.9280 $2,320.00 $1,160.00

Calculating a lump-sum benefit from the Highest Average Pay formula (or other
annuity formula)
Under the Highest Average Pay formula, your benefit is calculated as a single
life annuity. The lump-sum value is calculated by multiplying the single life
annuity benefit payable beginning on your pension commencement date by an
actuarial factor. Lump-sum actuarial factors are determined based on a
combination of interest rates and mortality assumptions. The Highest Average Pay
formula lump sum is calculated using whichever of the following factors results
in the largest lump sum:

 * 120% of the Pension Benefit Guaranty Corporation (PBGC) interest rate, when
   the resulting lump sum is over $25,000, or 100% of the PBGC interest rate if
   the lump sum is $25,000 or less, using the Plan Mortality Table. The PBGC
   interest rate is determined 90 days prior to the pension commencement date.
   These PBGC rates change monthly.

Verizon Management Pension Plan 29 3/2002



--------------------------------------------------------------------------------

 * 10-year Treasury bond rate. The 10-year Treasury bond rate is determined by
   using a six-month average as reported for the six-month averaging period
   beginning 12 months before the pension commencement date. The factors for the
   10-year Treasury bond rate also use the Plan Mortality Table. The 10-year
   Treasury bond rate changes monthly.
   
   
 * 30-year Treasury bond rate (or current IRC Rate (see page 10)) using the GATT
   Mortality Table. For this factor, the IRC rate is determined five months
   prior to the pension commencement date. This IRC rate changes monthly.
   
   
 * 30-year Treasury bond rate (or current IRC Rate) using the GATT Mortality
   Table. For this factor, the IRC Rate is determined two months before the
   calendar quarter in which the pension commencement date occurs. (However, if
   the pension commencement date is the first day of a calendar quarter, the
   interest rate that would apply for the prior quarter is used.) This is the
   Verizon pension plan official GATT rate and determines the minimum lump sum
   that may be paid under applicable law. This GATT rate changes quarterly.

If applicable, your single life annuity benefit under the MFPF, the social
security integration formula or your unconverted annuity benefit transferred
from another pension plan are also converted to a lump sum using the factors
indicated above.

Converting a single life annuity to another form of annuity payment
To convert a single life annuity to another annuity form (such as the joint and
50% surviving spouse annuity), the single life annuity amount is multiplied by a
conversion factor based on your age and the age of your spouse at the end of the
calendar year in which your payments begin. This adjustment will reduce your
monthly payment because the value of your benefit is spread out over the life
expectancies of both you and your spouse. Conversion factors are based on the
plan’s actuarial tables and do not change with the quarterly interest rate
changes. The same conversion factor tables are used for all beneficiaries.

How taxes affect your pension
You don’t pay federal income taxes on pay credits or interest credits added to
your cash balance account. You also don’t pay taxes on your Highest Average Pay
formula benefit (or any other annuity formula benefit) as it grows over the
years. When your pension is distributed, you will be required to pay taxes on it
at the tax rate in effect at the time –unless you take a lump-sum payment and
roll it over (see “Direct rollovers” on page 31).

Your pension payments will be taxed when you receive them. Tax rules for a
lump-sum payout in particular can be complicated, and you are advised to discuss
your options with a tax advisor before you decide to receive a payout. Tax laws
regarding company-sponsored plans have changed significantly in the past few
years and may very well change again. Make your distribution decision based on
the most current tax information.

Ten percent penalty tax
The Internal Revenue Service assesses a 10% penalty tax on any payment you
receive from the plan before you are age 59-1/2. This tax is in addition to
ordinary income taxes on the money.

Verizon Management Pension Plan 30 3/2002

 

--------------------------------------------------------------------------------

The penalty tax generally does not apply in the following situations:

 * You leave the company and all Verizon affiliates in the year you turn age 55
   or later,
   
   
 * You are disabled or die before receiving payment,
   
   
 * The payment is used to pay tax-deductible medical expenses over 7.5% of your
   adjusted gross income,
   
   
 * The payment is required by a QDRO or
   
   
 * You receive all or a portion of your pension as an annuity (the monthly
   payments are not subject to the 10% penalty tax).

You can defer ordinary income tax and avoid the 10% penalty tax if you take a
lump-sum distribution and roll over your pension (see “Direct rollovers” below).

Direct rollovers
If you take a full or partial lump-sum distribution, the plan is generally
required to withhold 20% of your distribution. You can avoid this withholding if
you make a direct rollover of the lump-sum payment to the Verizon Savings Plan
for Management Employees, a traditional individual retirement account (IRA) or
an eligible employer plan. To make a direct rollover, you must provide the
Verizon Benefits Center with specific information about the receiving plan or
the individual retirement account (IRA) before a payment can be made.

Note: You may roll over your pension lump-sum benefit into the Verizon Savings
Plan for Management Employees as long as the rollover is completed before the
first anniversary of your termination or retirement date. After that, the
savings plan cannot accept rollovers from the pension plan.

Participant rollovers
This section provides important information about the disadvantages of electing
a participant distribution followed by a rollover instead of a direct rollover.
If you elect to receive your lump-sum benefit directly, and then roll all or
part of the payment into an eligible employer plan or a traditional IRA, this is
a participant rollover.

To avoid taxes penalties, you must generally make a participant rollover within
60 days of receipt of the payment. Also, if you elect this option instead of the
direct rollover option, the plan must still withhold 20% for federal income
taxes – despite the fact that you’ll owe no immediate taxes on the amount rolled
over.

To continue postponing all taxes when you elect a participant rollover, you must
roll over the entire lump-sum distribution, including the 20% the company had to
withhold for taxes. You must make up this 20% shortfall with your own money.
Otherwise, you will be rolling over only 80% of your distribution, and taxes
will become due on the remaining 20%.

Verizon Management Pension Plan 31 3/2002



--------------------------------------------------------------------------------

Annuity or installment payments for 10 or more years
Unless you elect no withholding, taxes will be withheld from your distribution
if you receive:

 * Monthly annuity payments or
   
   
 * Distributions after age 70-1/2 while you are working.

The withholding rate is determined based on the withholding election the company
has on file for you. If the company does not have withholding information for
you, the taxes will be based on the rate for married individuals with three
exemptions.

If you elect not to have withholding apply, or even if taxes are withheld, you
may still owe taxes on the payments. You are responsible for payment of any
taxes associated with payments from the plan.

Verizon Management Pension Plan 32 3/2002

 

--------------------------------------------------------------------------------

If you die before your pension commencement date

 

If you’re vested and you die before your pension commencement date, your
beneficiary (see page 34) will receive a death benefit. The amount of the death
benefit will be based on the greater of the following:

 * The combined value of your cash balance account and any unconverted annuity
   benefit transferred from another plan or
   
   
 * The value of the 50% survivor benefit determined based on the Highest Average
   Pay formula benefit as if you had terminated employment on the date of your
   death (or actual termination, if earlier), survived and elected payment in
   the form of a qualified joint and 50% surviving spouse annuity beginning on
   the beneficiary’s pension commencement date and died on the same day. If you
   die while employed by a Verizon affiliate, no reduction will be applied for
   payment of the benefit to a spouse or beneficiary prior to your normal
   retirement date.

Note: If you are eligible for a greater benefit under either the MFPF or the
social security integration formula, the 50% survivor benefit will be based on
the benefit from that formula instead of the Highest Average Pay formula
benefit. Factors for converting the cash balance account to an annuity and for
converting single life annuities to lump sums are the same as those applied to
determine benefits payable to participants.

If your beneficiary is an individual, the beneficiary’s actual age will be used
to determine the amount of the death benefit. If there is more than one
beneficiary, the age of the oldest beneficiary will be used. If the beneficiary
is not an individual, the beneficiary will be assumed to be the same age as the
participant.

Form and timing of payment for preretirement death benefit
If your death benefit has a lump-sum value of $3,500 or less, it will be paid as
an immediate lump sum to your beneficiary or beneficiaries. If your death
benefit has a lump-sum value of more than $3,500, it will be paid as follows:

 * If your beneficiary is your spouse, he or she may elect to receive payment
   immediately after your death or defer payment until a later date. Payment may
   not be deferred, however, later than your normal retirement date (see page
   22). Your spouse can receive this benefit as a lump sum or a single life
   annuity.
   
   
 * If you elect a non-spouse beneficiary, he or she will receive an immediate
   benefit as a lump sum or a single life annuity. Payment cannot be deferred.
   If the non-spouse beneficiary makes no election, payment will be made in a
   lump sum.

Verizon Management Pension Plan 33 3/2002

--------------------------------------------------------------------------------

 * If you elect multiple beneficiaries – or your beneficiary is your estate or
   trust – the benefit will be paid as an immediate lump-sum payment. If you
   elect multiple beneficiaries, the benefit will be divided in equal portions
   among your beneficiaries.

Payment of the death benefit will begin as soon as administratively possible
after all necessary forms have been received. Your spouse or beneficiary should
call the Verizon Benefits Center to speak with a representative who will send
the forms.

Naming a beneficiary for your preretirement death benefit
Your beneficiary receives a death benefit from the plan if you die before your
pension commencement date. You may name multiple beneficiaries under the plan.
However, there are rules about naming a beneficiary:

If you’re not married, you may name anyone as your beneficiary. However, if you
name a minor as your beneficiary, a guardian or an administrator must be
appointed for the child before payment is made. If you don’t name a beneficiary,
or if your beneficiary is not living at the time of your death, any death
benefit will be paid to your estate. If you get married, your spouse
automatically replaces any previously named beneficiary.   If you’re married,
your spouse must be your beneficiary for any death benefit, unless:    — Your
spouse gives written, notarized irrevocable consent to another beneficiary on a
beneficiary designation form (see “Changing your beneficiary” below for
information on how to get a beneficiary designation form),    — Your spouse
cannot be located to give consent and the plan administrator approves waiving
spousal consent,    — An alternate payee is named as the spouse under a
qualified domestic relations order (QDRO) or    — You have a court order showing
that you have been abandoned or legally separated.

If you name a beneficiary other than your spouse (with spousal consent) before
you reach age 35, your election will become invalid on January 1 of the year you
reach age 35. Unless you complete a new beneficiary designation form (with
spousal consent) at that time, your spouse will become your beneficiary. Any
designation of your spouse as a beneficiary made before your pension
commencement date will automatically become invalid upon your divorce (except as
provided in a QDRO).

Changing your beneficiary
You may change your beneficiary at any time. However, if you’re married and
change to a beneficiary other than your spouse, your spouse must give consent,
as described above. Request a form online through Your Benefits Resources Web
site or call the Verizon Benefits Center and follow the IVR system directions to
request a beneficiary form.

Verizon Management Pension Plan 34 3/2002

 

--------------------------------------------------------------------------------

How service is counted

--------------------------------------------------------------------------------

Details about service

 

This section describes current service rules. Rules in effect for prior periods
may affect how your service is counted for those prior periods. Your service may
also be affected by your disability (see page 38), your transfer between Verizon
affiliates (see page 42), the mandatory portability rules (see page 45) or a
break in service (see page 39).

Types of service
For the purposes of the plan, there are three types of service: vesting service,
net credited service and pension accrual service. All types of service are
counted in years, months and days. If you’re a former GTE employee and you cash
out your banked vacation, that vacation time will not be counted for any of the
three types of service.

Type of service How it’s used Vesting service
 * Determines whether you are eligible for (vested in) your benefit under the
   plan

Net credited service
 * Determines your points used to calculate pay credits under the cash balance
   formula
 * Determines your points for the Rule of 75 or the Rule of 73
 * Determines whether you have sufficient service to qualify for an unreduced
   disability pension
 * Determines your eligibility to participate in and receive benefits from many
   other Verizon benefit plans

Pension accrual service
 * Used to calculate the Highest Average Pay formula benefit and the social
   security integration formula benefit for eligible participants

Vesting service
Your vesting service is equal to the sum of the vesting service you had earned
under a former GTE or former Bell Atlantic pension plan as of December 31, 2001,
plus the vesting service you earn under new service crediting rules effective in
2002. Under the new rules, you start earning vesting service on the later of
January 1, 2002 or your date of hire, and service accumulates in years, months
and days continuously throughout your employment with the company and other
Verizon affiliates, whether as a salaried or hourly employee.

Verizon Management Pension Plan 35 3/2002

 

--------------------------------------------------------------------------------

Vesting service credit continues if you have a job change from one Verizon
affiliate to another. Vesting service credit ends on your separation from
service date. You have a separation from service date when the earlier of the
following dates occurs:

 * You leave the company and all Verizon affiliates for any reason.
   
   
 * You are absent on leave for one continuous year, unless a longer period
   applies for your leave of absence according to company policy. (You will not
   be treated as absent for any period that you are receiving short-term
   disability benefits from the company.)

Note that your years of vesting service can be affected by a leave of absence of
more than one year, a break in service (see page 39) or a job change from a
Verizon affiliate to a Verizon company where Verizon has less than 80%
ownership. You may also continue to earn vesting service during a disability
that continues after your short-term disability benefits end (see page 38).

Transition rule: Former GTE employees who have at least two years of vesting
service on January 1, 2002 will have vesting service determined through December
31, 2004, based on the hours of service rules in effect prior to 2002, if that
will provide the employee with more years of vesting service. Under the hours of
service rules, 45 hours of service are credited for each week in which the
employee is paid for one hour. A year of vesting service is credited if the
employee is credited with at least 1,000 hours during a calendar year, but an
employee cannot earn more than one year of vesting service during a calendar
year.

Net credited service (NCS)
You earn NCS in the same way you earn vesting service starting in 2002. The NCS
you earn in 2002 and later years is added to your NCS as of January 1, 2002. You
are credited with NCS as of January 1, 2002 equal to your accredited service
under the former GTE management pension plan or your net credited service under
the former Bell Atlantic management pension plan as of December 31, 2001, as
appropriate.

Transition rule: Former GTE employees will have NCS determined for the period
January 1, 2002 through May 31, 2004, based on the hours of service rules in
effect prior to 2002, if that will provide the employee with more years and
partial years of NCS for that period. Under the hours of service rules, 45 hours
of service are credited for each week in which the employee is paid for one
hour. A year of NCS is credited if the employee is credited with at least 2,080
hours during a calendar year. A partial year of NCS, for a calendar year in
which less than 2,080 hours is completed, is determined by dividing the hours of
service completed during the year by 2,080.

Pension accrual service
If you are a former GTE employee, your pension accrual service is the sum of
your “accredited service” under any former GTE management pension plan as of
December 31, 2001, plus your service as an eligible employee under the new
service crediting rules effective in 2002.

Verizon Management Pension Plan 36 3/2002

 

--------------------------------------------------------------------------------

If you are a former Bell Atlantic employee, your pension accrual service starts
with your prior “net credited service” under any former Bell Atlantic cash
balance plan as of December 31, 2001, adjusted to exclude prior service with a
company that did not participate in a company pension plan and, if you are a
participant in the Verizon Enterprises Management Pension Plan, to exclude your
service as an hourly employee of a former Bell Atlantic company for which
benefits remain in a Verizon hourly pension plan. Your service as an eligible
employee under the new service crediting rules effective in 2002 is added to
your prior service.

Under the new rules, you earn pension accrual service from the later of January
1, 2002 or the first date you are an eligible employee, and service accumulates
in years, months and days continuously throughout your employment with the
company as an eligible employee. Pension accrual service credit ends on your
separation from service date or the date you are no longer an eligible employee,
if earlier.

Note that your years of pension accrual service may be affected by a leave of
absence of more than one year, a break in service (see page 39) or a transfer to
a position in which you are not an eligible employee (see page 42). You may also
continue to earn pension accrual service during a disability that continues
after your short-term disability benefits end (see page 38).

Transition rule: For a former GTE employee, pension accrual service determined
for the period January 1, 2002 through May 31, 2004 will be based on the hours
of service rules in effect prior to 2002, if that will provide the employee with
more years and partial years of pension accrual service for that period. In this
case, the hours of service rules are the same as those indicated above for NCS.

Verizon Management Pension Plan 37 3/2002

 

--------------------------------------------------------------------------------

If you become disabled

 

If you suffer a long-term disability, you may continue to earn benefits under
the plan or receive an unreduced pension:

 * Continued service. If you have enrolled in and met the disability
   requirements of Verizon’s Long-Term Disability Income Protection Plan (the
   Verizon LTD Plan), you will continue to earn vesting service, net credited
   service and pension accrual service during the period you are receiving
   benefits from the Verizon LTD Plan and before you start your pension. (You
   are not eligible for continued service crediting if your LTD benefits are
   provided by the former Bell Atlantic LTD Plan.)
   
   
 * Deemed earnings. While you are credited with service, you also will be deemed
   to have eligible earnings equal to your monthly base pay rate in effect
   immediately before the onset of your disability. If you are paid on a
   commissions basis, this “deemed” rate will be increased by the monthly
   average of your commissions for the 12-month period immediately before your
   disability began. The eligible earnings that you are deemed to receive during
   your disability will be the basis for pay credits to your cash balance
   account and will be used to calculate your average annual compensation for
   purposes of the Highest Average Pay formula (and the former GTE social
   security integration formula, if applicable).
   
   
 * Unreduced pension. If you have at least 15 years of net credited service and
   you’re considered disabled under the plan, the single life annuity benefit
   calculated for you under the Highest Average Pay formula (or the former GTE
   social security integration formula, if applicable) is not reduced for
   payment before your normal retirement date. You are considered disabled under
   the plan if you are eligible to receive disability benefits under the Verizon
   LTD Plan (but not the former Bell Atlantic LTD Plan), or would be eligible to
   receive disability benefits under the Verizon LTD Plan if you had been
   participating.

Verizon Management Pension Plan 38 3/2002

--------------------------------------------------------------------------------

If you are rehired after a break in service

 

 

This section describes the benefits provided by the plan to participants who
have a break in service and who are rehired as an employee of a Verizon
affiliate on or after January 1, 2002. If you were rehired prior to January 1,
2002 after a break in service, different rules may apply. Please contact the
Verizon Benefits Center (see page 2) if you would like more information on how
an earlier break in service affected your benefit.

The following apply if you were previously employed by Verizon (including former
Bell Atlantic, NYNEX and GTE companies) and are rehired as an employee of a
Verizon affiliate in 2002 or later.

Participation in the plan. If you are rehired as an eligible employee, you’re
eligible to participate in the plan on your first day of work as an eligible
employee.   Vesting and net credited service. Your prior service with Bell
Atlantic, NYNEX or GTE companies (if owned 80% or more) will be recognized as
vesting and net credited service when you are rehired.     — If your break in
service was 12 months or less, all your prior vesting service and net credited
service will be restored immediately, and you will be credited with vesting
service and net credited service for the period of the absence.     — If your
break in service was greater than 12 months, all your prior vesting and net
credited service will be restored, but you will not be credited with service for
the period of the absence.   Pension accrual service. If, during your prior
employment, you were an active participant in one of the former GTE management
pension plans, one of Verizon’s Bell Atlantic cash balance plans, one of the
former Bell Atlantic’s pre-cash balance traditional pension plans or the NYNEX
management pension plan, your prior service will be recognized as pension
accrual service when you are rehired. However, you will not be credited with
pension accrual service for your period of absence, nor will you be credited
with pension accrual service during any period you are re-employed as other than
an eligible employee. In addition, you will not be credited with “deemed”
service that was credited to you under a pension enhancement program when you
first retired.     If, during your prior employment, you were an active
participant in a former GTE, former Bell Atlantic or former NYNEX pension plan
for hourly employees, call the Verizon Benefits Center for more information.  

Verizon Management Pension Plan 39 3/2002

 

--------------------------------------------------------------------------------

If you had an accrued benefit but did not receive payments
The following explains what happened to your accrued pension benefit during your
break in service if your benefit was not paid to you prior to your return:

 * Interest credits continued on your existing cash balance account, if any,
   during your break in service. Pay credits will begin again on the date you
   are rehired as an eligible employee.
   
   
 * Your Highest Average Pay formula benefit, if any, will remain the same as it
   was on the day you left and will begin to grow again on the date you are
   rehired as an eligible employee.
   
   
 * If you are a former GTE employee and your break began before January 1, 2002,
   your benefit under the former GTE management pension plan will remain the
   same as it was on the day you left and will be held for you as an unconverted
   annuity benefit (see page 11).
   
   
 * If you are a former Bell Atlantic employee and your break began before the
   relevant cash balance conversion date (December 31, 1995 for Bell Atlantic
   and December 31, 1997 for NYNEX), your benefit under the former Bell Atlantic
   or NYNEX management pension plan will remain the same as it was on the day
   you left and will be held as an unconverted annuity benefit (see page 11),
   provided that you were vested when you left or, if you were not vested, that
   your break in service did not exceed five years.

If you return to work after receiving payments
If you are rehired as an employee of a Verizon affiliate on or after January 1,
2002 and you have previously received a pension payment or payments from one of
the former GTE management pension plans, one of Verizon’s Bell Atlantic cash
balance plans, one of the former Bell Atlantic’s pre-cash balance traditional
pension plans or the NYNEX management pension plan:

 * If you return to work after age 65, but before age 70-1/2, any monthly
   pension payments you are receiving from the plan will be suspended each month
   during which you complete 40 or more hours of service or work at least eight
   or more days or separate work shifts.
   Monthly benefit payments will resume when you terminate employment with the
   company and all Verizon affiliates, you work less than 40 hours or eight or
   more days or work shifts in a month, or you reach age 70-1/2.
   
   
 * If you return to work before age 65, your monthly pension payments will be
   suspended for any month before age 65 during which you are employed. Monthly
   benefit payments will resume when you terminate employment with the company
   and all Verizon affiliates.
   If you continue to work past age 65, benefits will be suspended (and resumed)
   based on the rules described above for return to work after 65.

Verizon Management Pension Plan 40 3/2002

 


--------------------------------------------------------------------------------



 

If you are receiving monthly social security supplement payments, those payments
will stop when you are rehired. When you terminate employment with the company
and all Verizon affiliates, your social security supplement payments will resume
if you are then still under the age of 62. There will be no increase in these
payments and no extension of the supplement period following the suspension.  
On your second termination date, your benefits will be calculated as follows:  
  — If you previously received your entire benefit as a lump-sum payment:      
– And you were not rehired as an eligible employee, you will receive no
additional benefits from the plan.     – And you were rehired as an eligible
employee, your benefit will be based on the greater of your cash balance formula
benefit earned since your rehire date or the benefit calculated under the
Highest Average Pay formula reduced to reflect the prior lump sum. If your prior
lump sum was based on your prior cash balance account, your Highest Average Pay
formula benefit will be reduced by the single life annuity value of your prior
cash balance account increased by interest credits since the prior distribution.
If your prior lump sum was based on an annuity-based formula, your Highest
Average Pay formula benefit will be reduced by the amount of the single life
annuity on which your prior lump sum was based.     — If you were previously
receiving your entire benefit as an annuity:       – And you were not rehired as
an eligible employee, your benefit as of your second commencement date, if not
transferred to another pension plan maintained by a Verizon affiliate, will be
based on the benefit you had accrued under the plan before you were rehired,
with no reduction for prior payments.     – And you were rehired as an eligible
employee, your benefit will be based on the greater of your cash balance formula
benefit or your Highest Average Pay formula benefit, determined as of your
second pension commencement date, taking into account both pre-and post-break
service and compensation, both pre- and post-break pay credits and interest
credits since your cash balance account was established, and any unconverted
annuity benefit, with no reduction for prior payments.   When pension payments
resume, you will be asked to make a new form of payment election (see page 23)
for your entire benefit, including any amounts earned before and after you
returned to work (if not previously cashed-out). If your marital status changes,
your marital status when payments resume will determine who (if anyone) will be
treated as your spouse. Your old annuity form of payment election becomes
invalid on the date your benefit is suspended due to your rehire.  

Verizon Management Pension Plan 41 3/2002

 

--------------------------------------------------------------------------------

If you transfer to or from eligible employment

 

This section describes the benefits provided by the plan to an employee who, on
or after January 1, 2002, becomes an eligible employee following non-eligible
employment with a Verizon affiliate or who ceases to be an eligible employee by
reason of a transfer to non-eligible employment with a Verizon affiliate. If
your transfer occurred before January 1, 2002, different rules may have applied.

If you were a former hourly employee in an hourly pension plan and you
become an eligible employee under the Verizon Management Pension Plan
If you were previously an hourly employee participating in the Verizon Pension
Plan for Mid-Atlantic Associates, the Verizon Pension Plan for New York and New
England Associates or in one of the GTE hourly pension plans – and you were
promoted on or after January 1, 2002 from that position as an hourly employee to
a position as an eligible employee in the Verizon Management Pension Plan – the
pension benefit you earned as an hourly employee will be transferred to the
plan.

If you’re a former Bell Atlantic or NYNEX employee. Your transferred hourly plan
benefit will be held in the plan as an unconverted annuity benefit (see page
11). Your plan benefit will be based on the greatest of the following benefits:
    — Your unconverted annuity benefit transferred from the hourly pension plan,
adjusted for increases in the pension band used to determine your benefit at
your promotion, plus the benefit derived from your cash balance account,     —
Your unconverted annuity benefit transferred from the hourly pension plan,
adjusted for increases in the pension band used to determine your benefit at
promotion, plus a benefit calculated under the Highest Average Pay formula based
only on your service as an eligible employee after your promotion or     — Your
Highest Average Pay formula benefit, calculated using both your pension accrual
service under the hourly plan from which your benefit was transferred and the
pension accrual service you earn under the plan for your employment as an
eligible employee.(If you have not accepted a permanent promotion, this
calculation does not apply to you.)        

Verizon Management Pension Plan 42 3/2002

 

--------------------------------------------------------------------------------

 

If you’re a former GTE employee. Your transferred hourly plan benefit will be
held in the plan as an unconverted annuity benefit (see page 11). Your plan
benefit will be based on the greatest of the following benefits:     — Your
unconverted annuity benefit transferred from the hourly pension plan, plus the
benefit derived from your cash balance account,     — Your unconverted annuity
benefit transferred from the hourly pension plan, plus a benefit calculated
under the Highest Average Pay formula based only on your service as an eligible
employee after your promotion or     — Your Highest Average Pay formula benefit,
calculated using both your pension accrual service under the hourly plan from
which your benefit was transferred and the pension accrual service you earn
under the plan for your employment as an eligible employee.  

If you were a former hourly employee in an hourly pension plan and you become an
eligible employee in the Verizon Enterprises Management Pension Plan
If you were previously an hourly employee participating in either the Verizon
Pension Plan for Mid-Atlantic Associates or the Verizon Pension Plan for New
York and New England Associates – and you were promoted on or after January 1,
2002 from that position as an hourly employee to a position as an eligible
employee in the Verizon Enterprises Management Pension Plan – the pension
benefit you earned as an hourly employee remained in the hourly plan. If you
were previously an hourly employee participating in one of the GTE hourly
pension plans – and you were promoted on or after January 1, 2002 from that
position as an hourly employee to a position as an eligible employee in the
Verizon Enterprises Management Pension Plan – the pension benefit you earned
under the hourly plan has been transferred to the plan.

 * If you’re a former Bell Atlantic or NYNEX employee. The benefit you earned
   under the hourly plan will remain in and will be paid from the hourly plan
   when you terminate employment with the company and all Verizon affiliates.
   Your plan benefit will be based on the greater of the benefits calculated for
   you under the cash balance benefit formula or the Highest Average Pay formula
   based on your service as an eligible employee only.
   
 * If you’re a former GTE employee. Your benefits will be calculated in the same
   manner as the Verizon Management Pension Plan, as described immediately
   above.

If you were previously a participant in another cash balance plan
If you have transferred from a position as an eligible employee in the Verizon
Management Pension Plan to a position as an eligible employee in the Verizon
Enterprises Management Pension Plan or vice versa, your entire benefit will be
transferred to and is payable from the plan in which you are currently an
eligible employee.

Verizon Management Pension Plan 43 3/2002

 

--------------------------------------------------------------------------------

If you’ve transferred to a position as an hourly employee
If you transfer on or after January 1, 2002 from a position as an eligible
employee to a position as an hourly employee in which you are eligible to
participate in the Verizon Pension Plan for Mid-Atlantic Associates, the Verizon
Pension Plan for New York and New England Associates or one of the GTE hourly
pension plans:

 * Your plan benefit will remain in the plan and will be paid from the plan when
   you leave the company and all affiliates.
   
   
 * Your cash balance account will continue to be increased with interest credits
   until your plan benefit is paid to you.
   
   
 * If you are a former GTE employee, your Highest Average Pay formula benefit
   will increase based on the compensation and service you earn as an hourly
   employee up to May 31, 2004 (but not after). Your Highest Average Pay formula
   benefit will be offset by any benefit you earn under the hourly pension plan
   for the period you accrue service as an hourly employee.
   
   
 * You will earn pension benefits for your hourly employment in the amount
   provided in the applicable hourly plan, if any.

If you’ve transferred to a position as a salaried employee with no pension plan
If you transfer on or after January 1, 2002 from a position as an eligible
employee to a position as a salaried employee of a Verizon affiliate that does
not maintain a pension plan:

 * Your plan benefit will remain in the plan and will be paid from the plan when
   you leave the company and all affiliates.
   
   
 * Your cash balance account will continue to be increased with interest credits
   until your plan benefit is paid to you.
   
   
 * If you are a former GTE employee, your Highest Average Pay formula benefit
   will increase based on the compensation and service you earn as an hourly
   employee up to May 31, 2004 (but not after).
   

Verizon Management Pension Plan 44 3/2002

--------------------------------------------------------------------------------

Bell System portability

 

Following the reorganization of AT&T and its subsidiaries on January 1, 1984,
the former Bell Atlantic and former NYNEX made an agreement with certain
companies. This agreement, termed the Mandatory Portability Agreement (MPA),
signed into law in 1984, provides for mutual recognition of service and the
interchange of certain pension benefit obligations for a covered employee hired
by a portability company after January 1, 1985.

If you are covered by the MPA, you may be eligible to carry over net credited
service, vesting service and pension accrual service from a non-Verizon
portability company to a Verizon portability company and vice versa, regardless
of the length of your break in service. Former GTE business units and certain
former Bell Atlantic and NYNEX business units are not portability companies. If
you would like to know if the Verizon affiliate you work for is a portability
company, please contact the Verizon Benefits Center.

Eligibility
As a management employee, you must meet all of the following three conditions to
be eligible for portability of your service to or from another portability
company’s pension plan:

1. On December 31, 1983, you must have been working at a portability company:  
  As a non-supervisory management employee,     As a supervisory management
employee whose base annual pay was $50,000 or less or     On a leave of absence
from either position (provided that you were reinstated to that position before
the leave expired).   2. On the date after December 31, 1983 that you terminate
employment with the first portability company, you must be working at that
portability company as either a non-supervisory management employee or a
supervisory management employee with base annual pay at the date of termination
of $50,000 or less, adjusted for changes in the Consumer Price Index (CPI) from
December 31, 1983 to your termination date.   3. On your date of hire with the
new portability company, you must be working as either a non-supervisory
management employee or a supervisory management employee whose base annual pay
at the date of hire was $50,000 or less, adjusted for changes in the CPI from
December 31, 1983 to your date of hire.  

 

Verizon Management Pension Plan 45 3/2002

 

--------------------------------------------------------------------------------

If you’ve transferred from a portability company
When required by the MPA, if you are eligible for portability when you become an
eligible employee, the net credited service, vesting service and pension accrual
service you earned under the other portability company’s pension plan will count
toward your service under this plan.

Your transferred pension – the benefit you accrued under the other portability
company’s plan – and assets representing the liability to pay for this benefit
will be transferred to this plan. If the other portability company had a
traditional pension plan, the transferred pension will be expressed as a frozen
single life annuity beginning at age 65 and will not be converted to a cash
balance amount. (See the rules for unconverted annuity benefits on page 11.)
However, your pension accrual service will be used in your Highest Average Pay
calculation. If the other portability company had a cash balance pension plan,
your transferred cash balance account will be added to your cash balance account
under the plan.

If you’ve transferred from a portability company and have received a lump-sum
payment of your benefit under the other portability company’s pension plan, you
will still be credited with your prior service for purposes of vesting service,
net credited service and pension accrual service, but only if you agree, in
writing, that your benefit under this plan will be reduced by the pension you
earned under the other portability company’s pension plan.

Special vesting rules
Under this plan, you are vested after five years of vesting service. However,
the vesting schedule may be different for your transferred pension. To determine
whether you’re vested, the two vesting schedules will be compared, and the more
generous of the two will be used.

Waiver of portability
If you sign a waiver of portability when you join a new portability company, you
cannot transfer prior service under your former portability company’s plan to
your new portability company’s plan. Instead, you will continue to be entitled
to a pension benefit under your former portability company’s plan, and you will
begin work at the new portability company with the status of a new hire. If you
sign a waiver of portability, the waiver remains in effect at any portability
company you may work for in the future. It is a one-time, irrevocable lifetime
waiver.

Transfers of pension liabilities from this plan to another planIf you are hired
by a new portability company after you leave a Verizon portability company, meet
the eligibility requirements for portability and do not sign a waiver of
portability (see section above), you can transfer your accrued benefit from the
plan to the new portability company’s pension plan. If the benefit is
transferred, you are no longer eligible for a pension under the plan.

 

Verizon Management Pension Plan 46 3/2002

--------------------------------------------------------------------------------

Employees of non-portability companies
Employees of former GTE business units and certain former Bell Atlantic and
NYNEX business units are not covered by the MPA. However, if you work for a
former Verizon affiliate that is not a portability company and you meet all of
the eligibility criteria for portability, you will be given vesting and net
credited service for your employment with the portability company. You will not
be eligible to transfer prior pension accrual service, and your benefit under
the portability company’s plan will not be transferred to the plan.

 

Verizon Management Pension Plan 47 3/2002

 

--------------------------------------------------------------------------------

Details about the MFPF

 

--------------------------------------------------------------------------------

The modified former pension formula benefit

 

On February 1, 2000, a new provision was added to the former Bell Atlantic’s
cash balance plan that gave eligible Bell Atlantic employees a pension benefit
equal to the greater of the cash balance plan benefit (which is the same as the
benefit under the cash balance formula described in this SPD) or the modified
former pension formula (MFPF) benefit. Eligible Bell Atlantic employees accrued
benefits under the MFPF through December 31, 2001.

If you were eligible for an MFPF benefit, your plan benefit will equal the
greatest of the benefits calculated for you under the cash balance formula, the
MFPF as of December 31, 2001 and the Highest Average Pay formula. However, for
employees for whom the MFPF provides the highest benefit on December 31, 2001,
the plan provides for benefit increases after December 31, 2001. The single life
annuity calculated for you as of December 31, 2001 under the MFPF will be
increased by adding to it a single life annuity benefit calculated under the
Highest Average Pay formula based on your service as an eligible employee after
December 31, 2001 only.

Eligibility
You were eligible for the MFPF benefit if you met all the following
requirements:

You were a participant in one of Verizon’s Bell Atlantic cash balance plans,  
Your benefit was not transferred to another portability company before February
1, 2000,   You were credited with at least 15 years of net credited service as
of September 1, 1999 and   You had at least one day of active service after the
conversion of your pension plan to a cash balance design, resulting in the
crediting of pay credits and interest credits to a cash balance account under
one of Verizon’s Bell Atlantic cash balance plans:     — For employees of the
former Bell Atlantic, the conversion date is December 31, 1995.     — For
employees of the former NYNEX, the conversion date is December 31, 1997.

Employees who had 15 years of net credited service as of September 1, 1999 and
who did not have their benefit converted to an opening balance in one of
Verizon’s Bell Atlantic cash balance plans because they were re-employed or
became participants in the cash balance plan after the conversion date, are also
eligible for the MFPF benefit.

Verizon Management Pension Plan 48 3/2002

 

--------------------------------------------------------------------------------

How the MFPF benefit is calculated
Your MFPF benefit provides a benefit payable in the form of a single life
annuity beginning on your normal retirement date (see page 22). Your MFPF
benefit is calculated using:

 * Your average annual pension compensation from 1987 through 1991 (the base
   period),
   
   
 * Your total pension compensation from 1992 through the earlier of (i) your
   retirement or termination of employment or (ii) December 31, 2001 and
   
   
 * Your MFPF pension accrual service through 1991.

Your average annual pension compensation for the base period is multiplied by
your years and months of pension accrual service through the end of 1991 (with
any partial months rounded up to one whole month), which is then added to your
pension compensation from 1992 through the earliest of your retirement,
termination or December 31, 2001. This total is then multiplied by 1.6% to
calculate an annual amount.

Average annual       pension       compensation for Total pension   Your annual
base period   compensation from     MFPF benefit (1987 – 1991) January 1, 1992
to   (expressed as a TIMES PLUS the earlier of TIMES 1.6% = single life annuity
MFPF pension separation from   beginning at accrual service service or   age 65)
through December 31, 2001     December 31,       1991      


Some important definitions
In order to understand how your MFPF benefit is calculated, you should be
familiar with the following terms:

Pension compensation includes your base salary, short-term incentives,
differentials, commissions and back-pay awards (subject to annual limits,
$170,000 in 2001) for all periods of MFPF pension accrual service. It will be
prorated for any periods of part-time employment after December 31, 1991.   MFPF
pension accrual service is the years, months and days of service used to
calculate your MFPF benefit. It will be prorated for any periods of part-time
employment prior to January 1, 1992. In general, your MFPF pension accrual
service includes:     — Service as an active participant in one of Verizon’s
Bell Atlantic cash balance plans. Service earned prior to a break in service is
included as long as you’ve completed 12 continuous months of net credited
service under the Bell Atlantic cash balance plan, if you’ve had a severance
period of more than six months.  

Verizon Management Pension Plan 49 3/2002

 

--------------------------------------------------------------------------------

  — Any pension accrual service credited to you under a former Bell Atlantic
management pension plan or the former NYNEX management pension plan as of the
applicable cash balance conversion date.         — If you were a participant in
Verizon’s Bell Atlantic Cash Balance Plan (but not in Verizon’s Bell Atlantic
Enterprises Cash Balance Plan or Verizon’s Chesapeake Directory Sales Company
Cash Balance Plan), any pension accrual service credited to you under the
Verizon Pension Plan for Mid-Atlantic Associates or the Verizon Pension Plan for
New York and New England Associates, as long as you complete at least three
continuous years of net credited service as a management employee of a
participating company in Verizon’s Bell Atlantic Cash Balance Plan following the
transfer. Any service for which the value of your accrued benefit has been paid
in a lump sum may or may not be recognized, depending on the terms of the
associate plan at the time you became an eligible employee in Verizon’s Bell
Atlantic Cash Balance Plan.         — Any pension accrual service credited to
you under an interchange company pension plan transferred for you under the
mandatory portability rules (see page 45) if the pension plan was for management
employees or both management employees and associates (service earned prior to a
break in service is included as long as you complete at least 12 continuous
months of net credited service under the former Bell Atlantic cash balance plan,
if you had a severance period of more than six months) – or three continuous
years of net credited service under the former Bell Atlantic cash balance plan
if the pension plan was for associates only.

If you are an eligible employee under the plan as of January 1, 2002, any
waiting period noted above for the crediting of prior service is waived.

Determining MFPF benefits at earlier payment ages
If you are vested, you can receive benefits from the plan at any time after you
leave the company and all Verizon affiliates. Because the MFPF benefit is
calculated as a single life annuity benefit payable on your normal retirement
date, the benefit amount must be adjusted if payment is to begin earlier than
your normal retirement date.

This adjustment to the MFPF benefit generally reduces the benefit to take into
account the longer period over which a benefit starting at an earlier date will
be paid. Please note that if the benefit is adjusted, the adjustment applies for
the entire period over which the benefit is paid.

 * If you start payment at your normal retirement date. If you start payment of
   your pension on your normal retirement date, the single life annuity
   calculated for you under the MFPF is not reduced.

Verizon Management Pension Plan 50 3/2002

--------------------------------------------------------------------------------

 

If you start payment before your normal retirement date, but qualify for a
service pension. You qualify for a service pension if you meet any of the
following age and service requirements when you leave the company and all
Verizon affiliates:


Net credited service Age 30 years Any age 25 years 50+ 20 years 55+ 15 years 60+
10 years 65+

If you qualify for a service pension, here’s how your MFPF single life annuity
benefit will be reduced when payment starts before your normal retirement date:

  — If you have fewer than 30 years of net credited service and start receiving
your monthly benefit before age 59, your MFPF benefit will be reduced 6% for
each year (1/2% for each full and partial calendar month) that your benefit
commencement age precedes your early retirement age (age 59). There is no
reduction if you start your benefit after age 59.         — If you have 30 or
more years of service, the benefit earned through December 31, 1995 will not be
reduced. The portion of your benefit earned after January 1, 1996 and before
January 1, 2002 will be reduced 3% for each year (1/4 % for each full and
partial calendar month) that your benefit commencement age precedes your early
retirement age (age 59). There is no reduction if you start your benefit after
age 59.         Note: Any amounts that are added after December 31, 2001 to your
frozen MFPF benefit as of December 31, 2001 will be reduced for payment prior to
your normal retirement date, as set forth on page 12 for the Highest Average Pay
formula benefit. The reductions shown above for MFPF will not apply to those
amounts.     If you start payment before your normal retirement date and do not
qualify for a service pension. If you start your pension before your normal
retirement date and you do not qualify for a service pension, the single life
annuity calculated for you under the MFPF will be actuarially reduced for each
month you start your benefit prior to your normal retirement date. In this
situation, the amount your pension is reduced is significantly greater than the
amount a pension is reduced if you qualify for a service pension.

Payment options
All of the current payment options under the plan are available to you,
including the lump-sum payment option, whether your greatest benefit is
determined under the cash balance formula, the Highest Average Pay formula or
the MFPF. (See pages 22 and following for more information on payment options.)

See “If you die before your pension commencement date” on page 33 for more
information about the timing and forms of payment available to your spouse or
beneficiary.

Verizon Management Pension Plan 51 3/2002

 

--------------------------------------------------------------------------------

How your benefit may be offset
If your MFPF pension accrual service includes a period of service for which the
accrued benefit for that period of service was either paid out in a lump sum or
is being paid to you as an annuity, your MFPF benefit will be offset to take
account of the value of that prior lump sum or annuity benefit.

 

Verizon Management Pension Plan 52 3/2002

 

--------------------------------------------------------------------------------

Administrative information

 

--------------------------------------------------------------------------------

Introduction

 

This section of your summary plan description (SPD) contains important
information about how the Verizon Management Pension Plan and the Verizon
Enterprises Management Pension Plan are administered and funded. It also
includes information about your rights as a plan participant, which is governed
by the provisions of a federal law, the Employee Retirement Income Security Act
of 1974 (ERISA), as amended.

 

Verizon Management Pension Plan 53 3/2002

 

--------------------------------------------------------------------------------

Additional information

If you divorce or separate
Your plan benefit belongs solely to you or to your beneficiary if survivor
benefits apply when you die. In general, your benefit cannot be assigned to
anyone else. If you are divorced or separated, however, certain court orders –
known as qualified domestic relations orders (QDROs) – could require part of
your benefit to be paid to someone else, such as your former spouse or your
child.

You may receive a copy of the plan’s procedures governing QDRO determinations.
The plan administrator is required to furnish a copy of the procedures without
charge. You may request a copy of the plan’s QDRO procedures by contacting the
Verizon Qualified Order Team, P.O. Box 1433, Lincolnshire, IL 60069-1433 or by
calling the Verizon Benefits Center and asking to be transferred to the
Qualified Order Team.

How benefits could be reduced, lost, suspended or delayed
Your pension benefits under the plan will be reduced, lost, suspended or delayed
if one of the following conditions applies:

 * Your employment with all Verizon affiliates terminates by resignation,
   discharge, other separation from service or death before you have earned at
   least five years of vesting service (see page 35) and before you reach normal
   retirement age (see page 22).
   
   
 * You are re-employed by a Verizon affiliate and your benefits are temporarily
   suspended (see page 40).
   
   
 * Your benefits are attached or otherwise assigned under a QDRO, in which case
   any portion of your benefits that are not attached or assigned will be paid
   to you.
 * Your benefits are subject to a federal tax levy.
   
   
 * You do not provide the Verizon Benefits Center with your most recent address,
   such that you cannot be located.
   
   
 * You fail to make proper application for benefits or fail to provide necessary
   information.
   
   
 * You transfer to another Verizon affiliate or to a portability company, and
   your plan benefit is transferred to and paid from another pension plan
   maintained by such other company (see pages 45-47).

Verizon Management Pension Plan 54 3/2002

--------------------------------------------------------------------------------

 * Your benefit payable as a monthly annuity at your normal retirement date is
   reduced because you elect to retire or start payment of your pension before
   your normal retirement date (see page 22).

[page55.gif]
 * Your benefit is reduced because you receive payment in an annuity form of
   payment other than a single life annuity (see pages 24 and following).
   
 * You have received your benefit as a lump sum or a single life annuity and no
   death benefits are payable as a result.

 * The plan is terminated before sufficient assets have been accumulated to pay
   all benefits. (In this case, you may be protected by the Pension Benefit
   Guaranty Corporation. See page 59.)
   
 * Your benefit is adjusted to account for prior payments made following a prior
   termination of employment (see page 40).

Change in ownership or control
In the event the ownership or control of Verizon changes significantly in the
future as specifically defined in the plan, plan provisions restrict, for a
five-year period after the change, actions to merge or consolidate the plan with
any other plan, to amend the plan to reduce benefits or retirement-type
subsidies, or to revert or transfer assets of the plan to the company or an
affiliate, even if the assets are excess and reversion would be permitted by
law. In the event the plan is terminated during that five-year period, all or
part of any plan assets in excess of the amount needed to fund current benefits
and administrative costs, as appropriate, will be used to fund employee benefits
for affected participants.

The change in control provisions in effect under the former GTE management
pension plans were triggered by the May 18, 1999 GTE shareholder approval of the
then-proposed merger between Bell Atlantic and GTE. That is why various features
of the former GTE management pension plan are continued for former GTE employees
through May 2004 under this plan. If you would like more details regarding these
change in control protections, please contact the Verizon Benefits Center.

Top-heavy rules
Under current law, if the plan provides more than 60% of its benefits to “key”
employees, the plan is considered “top-heavy.” Both “top-heavy” and “key”
employees are terms defined under the Internal Revenue Code.

 

Verizon Management Pension Plan 55 3/2002




--------------------------------------------------------------------------------

At present, the plan is not top-heavy. In the unlikely event that it becomes
top-heavy, your benefits may be increased, and your vesting may be accelerated
to keep the plan qualified under IRS regulations. The top-heavy vesting schedule
requires that you become 100% vested after you complete three years of vesting
service.

Claims and appeals procedures
The claims administrator designated by the Verizon Claims Review Committee (the
VCRC) has discretionary authority to determine claims for the plan. The VCRC is
the appeals administrator for the plan. The claims and appeals administrators
have discretionary authority to decide claims under the plan and review and
resolve any appeal of a denied claim.

Filing a claim
You and/or your beneficiaries have the right under ERISA and its subsequent
amendments to file a claim if you believe you are entitled to benefits and
benefits have been denied or incorrectly determined under the plan.

To submit a claim, put your concern in writing, explaining in your words your
understanding of your benefit issue, and provide any supporting information in
writing to the claims administrator c/o Verizon Benefits Center Claims Review
Unit, P.O. Box 1457, Lincolnshire, IL 60069-1457.

Once you have documented your claim along with any further information that you
believe should be taken into account, the claims administrator has 90 days
(except as described below) to process your claim after receiving it.

If the claims administrator needs additional information from you in order to
process your claim, you will be given 180 days to supply the needed information.
In that case, the claims administrator will have not less than 45 days from the
date you supply the additional information or your 180-day period expires to
make a decision on your claim.

If there are special circumstances requiring longer review, the claims
administrator may take up to an additional 90 days to make a decision on your
claim. The claims administrator will notify you in writing if more time is
needed (before the end of the initial review period) and of the final decision.

If your claim is denied
If your claim is completely or partially denied, a written notice of denial will
be provided by the claims administrator, which will tell you the specific
reasons for the decision, the plan provisions used to support the decision, a
description of any outstanding materials needed to approve the claim indicating
why those materials are needed, and how you can appeal the decision.

 

Verizon Management Pension Plan 56 3/2002

--------------------------------------------------------------------------------

Filing an appeal
You (the participant or beneficiary who filed a claim that was denied) may file
an appeal if:

 * You receive no reply to your original claim within the initial 90 days.
   
   
 * The time for a decision on your original claim was extended for an additional
   90 days, and you receive no reply after the additional 90 days.
   
   
 * You receive written denial of all or part of the claim and you want to appeal
   the denial.

You may appeal by submitting in writing a letter requesting an appeal and
stating your concerns and any related facts to the Verizon Claims Review
Committee, c/o Verizon Benefits Center Claims Review Unit, P.O. Box 1457,
Lincolnshire, IL 60069-1457. Your appeal letter must be received within 60 days
after you receive the denial of your claim or fail to receive timely notice of
the decision.

If you submit an appeal, you have the right to:

 * Review pertinent plan documents and other information relevant to the claim,
   which you can obtain as described on page 60.
   
   
 * Send a written statement of the issues and any other documents in support of
   your claim to the appeals administrator.
   
   
 * Request copies of written documents that are relevant to your appeal and
   receive them free of charge.

Review of your appeal
The VCRC, as appeals administrator, will review your appeal of the denied claim
and will make a decision after receiving your written request for review. Your
appeal will be decided within 60 days after being received by the appeals
administrator. However, if there are special circumstances that require
additional time, the appeals administrator may notify you before the end of the
initial 60-day period that the review will be extended by an additional 60 days
for a total of 120 days from receiving your appeal.

Normally, the appeals administrator will notify you of the decision in writing,
setting forth the reason for the decision, plan provisions on which the decision
is based, the availability of relevant documents and your right to bring a civil
action under ERISA. However, if you do not receive a decision or notification
within the appropriate time span, you should consider the appeal denied.

In case of an appeal, the appeals administrator’s decision is final, conclusive
and binding on all parties to the full extent permitted under the plan and under
applicable law. However, as a plan participant, you may have further rights
under ERISA after you have exhausted the claims and appeals process, as
described in the section below explaining your rights under ERISA.

 

Verizon Management Pension Plan 57 3/2002


--------------------------------------------------------------------------------

Benefits under this plan will be paid only if the plan administrator or, in the
case of a claim or appeal, the claims or appeals administrator decides in its
discretion that the participant or beneficiary is entitled to them.

Special rules for certain disability pension claims
As noted on page 14, you may be entitled to an unreduced pension under the
Highest Average Pay formula if you have at least 15 years of net credited
service and you are considered disabled under the plan. One way you are
considered disabled under the plan is if you are receiving benefits under
Verizon’s Long-Term Disability Income Protection Plan (but not the former Bell
Atlantic LTD Plan). If you are claiming an unreduced disability pension as an
individual receiving benefits under the Verizon LTD Plan, your claim or appeal
will be processed under the procedures described above.

The other way you may be considered disabled under the plan is for the plan
administrator to determine that you would be eligible to receive disability
benefits under the Verizon LTD Plan if you had been a participant in the Verizon
LTD Plan. This provision could be important to you if you are a participant in
the former Bell Atlantic LTD Plan or if you have waived participation in company
LTD benefits altogether. If you are claiming an unreduced disability pension
under this second rule, your claim or appeal will be processed under the
following procedures:

How to file. The claims administrator and appeals administrator are the same as
indicated for the standard claims and appeals process. You file your claim or
appeal in writing at the addresses indicated above.   Processing of claims. You
will receive a reply within 45 days of the claims administrator’s receipt of
your claim (75 or 105 days, when special circumstances apply).     If your claim
is denied, in whole or in part, the notice of denial will contain:     — The
specific reasons for the denial.     — The plan provisions on which the denial
was based.     — Any additional material or information you may need to submit
to complete the claim.     — The plan’s appeal procedures.     — Information
regarding internal procedures or clinical information, if applicable.  

Verizon Management Pension Plan 58 3/2002

 

--------------------------------------------------------------------------------

Appeal of denied claims. If your claim is denied, you must file your appeal and
related information within 180 days from the date you receive written notice of
your denied claim. You may request access to all documents relating to your
appeal. The individual/committee reviewing your appeal will be independent from
the individual/committee who reviewed your claim. You will receive a reply
within 45 days of the appeals administrators’ receipt of your appeal (90 days,
when special circumstances apply). If your appeal is denied, the notice of
denial will contain:     — The specific reasons for the denial.     — The plan
provisions on which the denial was based.     — Information regarding internal
procedures or clinical information, if applicable.     The decision on your
appeal is final. However, you have a right to bring a civil action.  

Pension Benefit Guaranty Corporation (PBGC)
Certain benefits under this plan are insured by the PBGC, a federal insurance
agency. If the plan terminates (ends) without enough money to pay all benefits,
the PBGC will step in to pay pension benefits. Most people receive all of the
pension benefits they would have received under their plan, but some people may
lose certain benefits. You may be eligible to receive:

 * Normal and early retirement benefits.
   
   
 * Disability benefits, if you become disabled before the plan terminates.
   
   
 * Certain benefits for your survivors.

The PBGC guarantee generally does not cover:

 * Benefits greater than the maximum guaranteed amount set by law for the year
   in which the plan terminates.
   
   
 * Some or all of benefit increases and new benefits based on plan provisions
   that have been in place for fewer than five years at the time the plan
   terminates.
   
   
 * Benefits that are not vested because you have not worked long enough for the
   company.
   
   
 * Benefits for which you have not met all of the requirements at the time the
   plan terminates.
   
   
 * Certain early retirement payments (such as supplemental benefits that stop
   when you become eligible for social security) that result in an early
   retirement monthly benefit greater than your monthly benefit at the plan’s
   normal retirement age (age 65).
   
   
 * Non-pension benefits, such as health insurance, life insurance, certain death
   benefits, vacation pay and severance pay.
   

Verizon Management Pension Plan 59 3/2002

--------------------------------------------------------------------------------

Even if certain of your benefits are not guaranteed, you may still receive some
of those benefits from the PBGC, depending on how much money your plan has and
how much the PBGC collects from employers.

For more information about the PBGC and the benefit guarantees, ask your plan
administrator, or write to the PBGC at:

Technical Assistance Division
PBGC
1200 K Street NW, Suite 930
Washington, DC 20005-4026

The PBGC may also be reached by calling 1-202-326-4000. TTY/TDD users may call
the federal relay service toll-free at 1-800-877-8339 and ask to be connected to
202-326-4000. Additional information about the PBGC’s pension insurance program
is available through the PBGC’s Web site on the Internet at http://www.pbgc.gov.

Rights of participants and beneficiaries under ERISA

Under ERISA, you have the following rights:

Receive information about your plan benefits

 * You may examine all plan documents without charge. These include annual
   financial reports, plan descriptions, insurance contracts, bargaining unit
   agreement provisions pertaining to the plan, and all other official plan
   documents and reports, including a copy of the latest annual report (Form
   5500 Series) filed with the U.S. Department of Labor and available at the
   Public Disclosure Room of the Pension and Welfare Benefits Administration.
   The plan administrator makes these documents available for examination free
   of charge at specified sites, such as Verizon work locations. For
   information, write to the plan administrator:
   
   c/o Verizon Benefits Center
   P.O. Box 1457
   100 Half Day Road
   Lincolnshire, IL 60069-1457
   
   
   Also, you may obtain copies of all plan documents and other plan information,
   including an updated summary plan description, upon written request to the
   plan administrator at the above address. Please include the full name of the
   plan in your written request, along with your name, social security number,
   mailing address and telephone number. You may be charged 25 cents per page
   for documents that you request.
   
   
 * You will receive a summary of the plan’s annual financial report. The plan
   administrator is required by law to furnish you with a copy of this summary
   annual report.

Verizon Management Pension Plan 60 3/2002

--------------------------------------------------------------------------------

 * You may obtain a statement, upon written request, telling you the amount of
   your accrued pension benefit payable at normal retirement age if you stop
   working under the plan now. If you are not fully vested, your statement will
   tell you how many more years you have to work to be fully vested. These
   statements are not required to be given more than once a year and are
   provided free of charge.

Prudent actions by plan fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon
the persons who are responsible for the operation of the plan. The persons who
operate your plan, called “fiduciaries” of the plan, have a duty to do so
prudently and in the interest of you and other plan participants and
beneficiaries.

No one, including your employer, your union or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

Enforce your rights
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done and to obtain copies of documents relating to
the decision without charge.

You have the right to have your claim reviewed and reconsidered on appeal, but
your appeal must be timely. Under ERISA, there are steps you can take to enforce
the previous rights.

For instance, if you request materials from the plan administrator that you have
a right to receive and do not receive them within 30 days, you may file suit in
a federal court. In such a case, the court may require the plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the plan administrator.

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court. In addition, if you disagree with
the plan’s decision or lack thereof concerning the qualified status of a
domestic relations order, you may file suit in federal court. If it should
happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court.

The court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees (for
example, if it finds your claim to be frivolous).

Verizon Management Pension Plan 61 3/2002

 

--------------------------------------------------------------------------------

Assistance with your questions
If you have any questions about the plan, you should contact the benefits
administrator, which the plan administrator has established for purposes of
administering benefits and responding to questions of participants and
beneficiaries. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you can contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries;
Pension and Welfare Benefits Administration; U.S. Department of Labor; 200
Constitution Avenue, NW; Washington, DC 20210.

You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publication hotline of the Pension and Welfare
Benefits Administration.

Plan information
The Verizon Management Pension Plan and the Verizon Enterprises Management
Pension Plan are defined benefit pension plans that determine benefits using
both cash balance and traditional pension formulas. The company pays the full
cost of each plan by making contributions to a special pension fund. The amount
that the company contributes is determined by the plan’s actuary.

The assets of the pension fund for each plan are held in trust. The money in the
trust can be used only to pay plan benefits and administrative costs and cannot
be returned to the company until all benefits have been paid or otherwise
provided for (for example, in the form of an insurance company annuity). The
trustee funds all payments under a plan from the pension fund for that plan.

Plan sponsor
For the Verizon Management Pension Plan, the plan sponsor is:

Verizon Corporate Services Group Inc.
c/o Verizon Communications Inc.
1095 Avenue of the Americas
New York, NY 10036

For the Verizon Enterprises Management Pension Plan, the plan sponsor is:

Chesapeake Directory Sales Company
c/o Verizon Communications Inc.
1095 Avenue of the Americas
New York, NY 10036


Verizon Management Pension Plan 62 3/2002

--------------------------------------------------------------------------------

Plan administrator
The plan administrator for both plans is:

Verizon Employee Benefits Committee
c/o Verizon Benefits Center
P.O. Box 1457
100 Half Day Road
Lincolnshire, IL 60069-1457

The plan administrator and its designees have the discretionary authority to
interpret the plan, resolve ambiguities, inconsistencies and omissions in the
plan documents, develop rules and regulations to carry out the terms of the
plan, make factual determinations and resolve questions relating to the
eligibility for and the amount of benefits.

You may communicate with the plan administrator in writing at the address above.
But, for questions about plan benefits, you should write or call the Verizon
Benefits Center (see below for the address and the telephone number). The
Verizon Benefits Center handles participant questions, requests and certain
benefits claims, but is not the plan administrator. However, most of your
day-to-day questions can be answered by the Verizon Benefits Center.

Verizon Benefits Center
P.O. Box 1457
100 Half Day Road
Lincolnshire, IL 60069-1457

Phone 1-866-998-8777 and press “1”

Plan funding
The plan is funded through company contributions made to a trust. The plan
trustee is:

Mellon Bank, N.A.
c/o Patricia Farbacher
Vice President
One Mellon Bank Center - Room 3346
Pittsburgh, PA 15258

Plan identification
The Verizon Management Pension Plan is listed with the Department of Labor under
employer identification number (EIN) 13-1675522 and plan number 001.

The Verizon Enterprises Management Pension Plan is listed with the Department of
Labor under employer identification number (EIN) 23-2462664 and plan number 002.

Verizon Management Pension Plan 63 3/2002

 

--------------------------------------------------------------------------------

Plan year
The plan year is the calendar year – January 1 through December 31.

Agent for service of legal process
The agent for service of legal process is:

Verizon Legal Department
Verizon Communications Inc.
600 Hidden Ridge, HQE03G04
Irving, TX 75038

Legal process may also be served on the plan administrator or the plan trustee.

Participating companies
Most Verizon affiliates participate in either the Verizon Management Pension
Plan or the Verizon Enterprises Management Pension Plan. Participants and
beneficiaries may contact the Verizon Benefits Center to determine whether a
particular Verizon affiliate is a participating company in either plan, and if
that Verizon affiliate is a participating company, may also request that
affiliate’s address.

Verizon Management Pension Plan 64 3/2002

 

--------------------------------------------------------------------------------